Nicor Inc.
Form 10-Q
Exhibit 10.05
 


EXECUTION VERSION
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
364-DAY
 
CREDIT AGREEMENT
 
DATED AS OF
 
APRIL 19, 2011
 
AMONG
 
NORTHERN ILLINOIS GAS COMPANY,
 
as Borrower,
 
THE FINANCIAL INSTITUTIONS PARTY HERETO,
 
as Lenders,
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent,
 
THE ROYAL BANK OF SCOTLAND PLC
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Syndication Agents
 
and
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
U.S. BANK NATIONAL ASSOCIATION


and
 
BANK OF AMERICA, N.A.
 
as Documentation Agents
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
J.P. MORGAN SECURITIES INC.
RBS SECURITIES INC.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead-Arrangers and Bookrunners
 

1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
(This Table of Contents is not part of the Agreement)
 

   
PAGE
SECTION 1.
DEFINITIONS; INTERPRETATION
1
     
Section 1.1
Definitions
1
Section 1.2
Interpretation
15
     
SECTION 2.
THE CREDITS
16
     
Section 2.1
The Revolving Loan Commitment
16
Section 2.2
Applicable Interest Rates
16
Section 2.3
Minimum Borrowing Amounts
18
Section 2.4
Manner of Borrowing Loans and Designating Interest Rates Applicable to Loans
18
Section 2.5
Interest Periods
21
Section 2.6
Maturity of Loans
21
Section 2.7
Prepayments
22
Section 2.8
Default Rate
22
Section 2.9
Evidence of Debt
23
Section 2.10
Funding Indemnity
24
Section 2.11
Commitments
24
Section 2.12
Increase in the Aggregate Commitments.
25
Section 2.13
Defaulting Lenders
26
     
SECTION 3.
FEES AND EXTENSIONS
27
     
Section 3.1
Fees
27
Section 3.2
Extensions
28
     
SECTION 4.
PLACE AND APPLICATION OF PAYMENTS
29
     
SECTION 5.
REPRESENTATIONS AND WARRANTIES
30
     
Section 5.1
Corporate Organization and Authority
30
Section 5.2
Subsidiaries
30
Section 5.3
Corporate Authority and Validity of Obligations
30
Section 5.4
Financial Statements
31
Section 5.5
No Litigation; No Labor Controversies
31
Section 5.6
Taxes
31
Section 5.7
Approvals
31
Section 5.8
ERISA
32



1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 
 
Section 5.9
Government Regulation
32
Section 5.10
Margin Stock; Use of Proceeds
32
Section 5.11
Environmental Warranties
32
Section 5.12
Ownership of Property; Liens
33
Section 5.13
Compliance with Agreements
33
Section 5.14
Full Disclosure
34
Section 5.15
Solvency
34
     
SECTION 6.
CONDITIONS PRECEDENT
34
     
Section 6.1
Initial Borrowing
34
Section 6.2
All Borrowings
36
     
SECTION 7.
COVENANTS
36
     
Section 7.1
Corporate Existence; Material Subsidiaries
36
Section 7.2
Maintenance
36
Section 7.3
Taxes
36
Section 7.4
ERISA
37
Section 7.5
Insurance
37
Section 7.6
Financial Reports and Other Information
37
Section 7.7
Lender Inspection Rights
39
Section 7.8
Conduct of Business
40
Section 7.9
Liens
40
Section 7.10
Use of Proceeds; Regulation U
42
Section 7.11
Mergers, Consolidations and Sales of Assets
42
Section 7.12
Environmental Matters
43
Section 7.13
Investments, Acquisitions, Loans, Advances and Guaranties
43
Section 7.14
Restrictions on Indebtedness
44
Section 7.15
Leverage Ratio
45
Section 7.16
Intentionally Omitted
45
Section 7.17
Dividends and Other Shareholder Distributions
45
Section 7.18
No Negative Pledges
46
Section 7.19
Transactions with Affiliates
46
Section 7.20
Compliance with Laws
47
Section 7.21
Derivative Obligation
47
Section 7.22
Sales and Leasebacks
47
Section 7.23
OFAC; BSA
47
     
SECTION 8.
EVENTS OF DEFAULT AND REMEDIES
47
     
Section 8.1
Events of Default
47
Section 8.2
Non-Bankruptcy Defaults
49
Section 8.3
Bankruptcy Defaults
50
     
SECTION 9.
CHANGE IN CIRCUMSTANCES; TAXES
50
     
Section 9.1
Change of Law
50



1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 
 
Section 9.2
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR
50
Section 9.3
Increased Costs
51
Section 9.4
Taxes
52
Section 9.5
Mitigation Obligations; Replacement of Lenders
55
Section 9.6
Discretion of Lender as to Manner of Funding
56
     
SECTION 10.
THE AGENT
56
     
Section 10.1
Appointment and Authority
56
Section 10.2
Rights as a Lender
56
Section 10.3
Exculpatory Provisions
57
Section 10.4
Reliance by Administrative Agent
58
Section 10.5
Delegation of Duties
58
Section 10.6
Resignation of Administrative Agent
58
Section 10.7
Non-Reliance on Administrative Agent and Other Lenders
59
Section 10.8
No Other Duties, etc
59
     
SECTION 11.
MISCELLANEOUS
59
     
Section 11.1
No Waiver of Rights
59
Section 11.2
Non-Business Day
60
Section 11.3
Survival of Representations
60
Section 11.4
Survival of Indemnities
60
Section 11.5
Set-Off; Sharing of Payments
60
Section 11.6
Notices
61
Section 11.7
Counterparts; Integration; Effectiveness; Electronic Execution
63
Section 11.8
Successors and Assigns
63
Section 11.9
Amendments
67
Section 11.10
Headings
67
Section 11.11
Expenses; Indemnity; Waiver
67
Section 11.12
Entire Agreement
69
Section 11.13
Governing Law; Jurisdiction; Etc
69
Section 11.14
WAIVER OF JURY TRIAL
70
Section 11.15
Treatment of Certain Information; Confidentiality
70
Section 11.16
Patriot Act
71

 
EXHIBITS
 
A           -           Form of Note
 
B           -           Form of Compliance Certificate
 
C           -           Assignment and Assumption
 
D           -           Notice of Borrowing
 
SCHEDULES


1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
Pricing Grid
SCHEDULE 2
Commitments
SCHEDULE 4
Administrative Agent Notice and Payment Info
SCHEDULE 5.2
Schedule of Existing Subsidiaries
SCHEDULE 6.1
Material Indebtedness
SCHEDULE 7.17
Restrictions on Distributions and Existing Negative Pledges

 
 
 


1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 
 
364-DAY CREDIT AGREEMENT
 
364-DAY CREDIT AGREEMENT, dated as of April 19, 2011 among Northern Illinois Gas
Company, an Illinois corporation (the “Borrower”), the financial institutions
from time to time party hereto (each a “Lender,” and collectively the
“Lenders”), and JPMorgan Chase Bank, N.A. in its capacity as agent for the
Lenders hereunder (in such capacity, the “Administrative Agent”).
 
WITNESSETH THAT:
 
WHEREAS, the Borrower desires to obtain the several commitments of the Lenders
to make available a 364-Day revolving credit facility for loans as described
herein; and
 
WHEREAS, the Lenders are willing to extend such commitments subject to all of
the terms and conditions hereof and on the basis of the representations and
warranties hereinafter set forth.
 
NOW, THEREFORE, in consideration of the recitals set forth above and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.  DEFINITIONS; INTERPRETATION.

 
Section 1.1 Definitions.  The following terms when used herein have the
following meanings:
 
“Adjusted LIBOR” is defined in Section 2.2(b) hereof.
 
“Administrative Agent” is defined in the first paragraph of this Agreement and
includes any successor Administrative Agent pursuant to Section 10.6 hereof.
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.  As used in this definition, “control” (including, with their
correlative meanings, “controlled by” and “under common control with”) means
possession, directly or indirectly, of power to direct or cause the direction of
management or policies of a Person (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise).
 
“Agreement” means this Credit Agreement, including all Exhibits and Schedules
hereto, as it may be amended, supplemented or otherwise modified from time to
time in accordance with the terms hereof.


1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 
 
“Applicable Margin” means, at any time (i) with respect to Base Rate Loans, the
Base Rate Margin, and (ii) with respect to Eurodollar Loans, the Eurodollar
Margin.
 
“Applicable Telerate Page” is defined in Section 2.2(b) hereof.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.8(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
 
“Authorized Representative” means, which respect to the Borrower, those persons
whose specimen signature is included in the incumbency certificate provided by
the Borrower pursuant to Section 6.1(c) hereof, or any further or different
officer of the Borrower so named by any Authorized Representative of the
Borrower in a written notice to the Administrative Agent.
 
“Base Rate” is defined in Section 2.2(a) hereof.
 
“Base Rate Loan” means a Loan bearing interest prior to maturity at a rate
specified in Section 2.2(a) hereof.
 
“Base Rate Margin” means the percentage set forth in Schedule 1 hereto under
“Applicable Margin (Base Rate)” beside the then applicable Level.
 
 “Borrower” is defined in the first paragraph of this Agreement.
 
“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and in the case of Eurodollar Loans for a single
Interest Period.  Borrowings of Loans are made by and maintained ratably for
each of the Lenders according to their Percentages.  A Borrowing is “advanced”
on the day Lenders advance funds comprising such Borrowing to the Borrower, is
“continued” on the date a new Interest Period for the same type of Loans
commences for such Borrowing and is “converted” when such Borrowing is changed
from one type of Loan to the other, all as requested by the Borrower pursuant to
Section 2.4(a).
 
“Business Day” means any day other than a Saturday or Sunday on which Lenders
are not authorized or required to close in New York, New York or Chicago,
Illinois and, if the applicable Business Day relates to the borrowing or payment
of a Eurodollar Loan, on which banks are dealing in U.S. Dollars in the
interbank market in London, England.


1663651.11-New York Server 7A - MSW
 
2

--------------------------------------------------------------------------------

 
 
“Capital” means, as of any date of determination thereof, without duplication,
the sum of (A) Consolidated Net Worth plus (B) Consolidated Indebtedness.
 
“Capital Lease” means at any date any lease of Property which, in accordance
with GAAP, would be required to be capitalized on the balance sheet of the
lessee.
 
“Capitalized Lease Obligations” means, for any Person, the amount of such
Person’s liabilities under Capital Leases determined at any date in accordance
with GAAP.
 
 “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
 
“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List, as amended from time to time.
 
“Change in Law” means the occurrence, after the Closing Date, of any of the
following:  (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, or application thereof by any Governmental
Authority or (c) the making or issuance of any guideline or directive (whether
or not having the force of law) by any Governmental Authority; provided, that
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
 
“Change of Control Event” means one or more of the following events:
 
(a) less than a majority of the members of the Board of Directors of the
Borrower shall be persons who either (i) were serving as directors on the
Closing Date or (ii) were nominated as directors and approved by the vote of the
majority of the directors who are directors referred to in clause (i) above or
this clause (ii); or
 
(b) the stockholders of the Borrower shall approve any plan or proposal for the
liquidation or dissolution of  the Borrower; or
 
(c) a Person or group of Persons acting in concert (other than the direct or
indirect beneficial owners of the Voting Stock of Nicor as of the Closing Date)
shall, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, have become the direct or indirect
beneficial owner (within the meaning of Rule 13d-3
 
1663651.11-New York Server 7A - MSW
 
3

--------------------------------------------------------------------------------

 
 
under the Securities Exchange Act of 1934, as amended from time to time) of
Voting Stock of Nicor representing more than thirty-five percent (35%) of the
combined voting power of the outstanding Voting Stock or other ownership
interests for the election of directors or shall have the right to elect a
majority of the Board of Directors of Nicor;
 
provided that (i) the transactions contemplated by the Merger Agreement, and
(ii) any change to the membership of the Board of Directors of the Borrower or
Nicor arising from the consummation of the transactions contemplated by the
Merger Agreement, in each case, shall not constitute a Change of Control Event.
 
“Closing Date” means April 19, 2011.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commitment” and “Commitments” are defined in Section 2.1 hereof.
 
“Commitment Fee Rate” means the percentage set forth in Schedule 1 hereto beside
the then applicable Level.
 
“Commitment Letter” means that certain letter dated as of March 23, 2011, among
the Borrower, J.P. Morgan Securities Inc., the Administrative Agent, RBS
Securities Inc.,  Wells Fargo Securities, LLC, Wells Fargo Bank, National
Association, and The Royal Bank of Scotland plc.
 
  “Competitor” means (i) any Person that is engaged in natural gas distribution
or the containerized shipping business and (ii) any Affiliate of such Person,
provided, however, that “Competitor” shall not include (i) any Lender party to
this Agreement as of the Closing Date and any Affiliate of such Lender or any
Approved Fund of such Lender or (ii) any Person solely because of its
involvement in commodity trading.
 
“Compliance Certificate” means a certificate in the form of Exhibit B hereto.
 
“Consolidated Assets” means all assets which should be listed on the
consolidated balance sheet of the Borrower and its Subsidiaries, as determined
on a consolidated basis in accordance with GAAP.
 
“Consolidated Indebtedness” means, for any Person, all Indebtedness of a Person
determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Net Worth” means for any Person, as of any time the same is to be
determined, the total shareholders’ equity (including both common and preferred)
reflected on the balance sheet of such Person after deducting treasury stock
determined on a consolidated basis in accordance with GAAP.
 
1663651.11-New York Server 7A - MSW
 
4

--------------------------------------------------------------------------------

 
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its Property is bound.
 
“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.
 
“Credit Documents” means this Agreement, the Notes, the Fee Letters and all
other documents executed in connection herewith or therewith.
 
“Default” means any event or condition described in Section 8.1 the occurrence
of which would, with the passage of time or the giving of notice, or both,
constitute an Event of Default.
 
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans
within three (3) Business Days of the date required to be funded by it hereunder
(b) notified the Borrower, the Administrative Agent, or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or generally under
other agreements in which it commits to extend credit, (c) failed, within five
(5) Business Days after receipt of a written request from the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans, provided, however, that any Lender
shall cease to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Administrative Agent, (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three (3) Business Days of the date when due, unless
the subject of a good -faith dispute, or (e) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has consented to, approved of or acquiesced in
any such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has consented to,
approved of or acquiesced in any such proceeding or appointment; provided that
(i) if a Lender would be a “Defaulting Lender” solely by reason of events
relating to a parent company of such Lender or solely because a Governmental
Authority has been appointed as receiver, conservator, trustee or custodian for
such Lender, in each case as described in clause (e) above, the Administrative
Agent may, in its discretion, determine that such Lender is not a “Defaulting
Lender” if and for so long as the Administrative Agent is satisfied that such
Lender will continue to perform its funding obligations hereunder, (ii) the
Administrative Agent may, by notice to the Borrower and the Lenders, declare
that a Defaulting Lender is no longer a “Defaulting Lender” if the
Administrative Agent determines, in its reasonable discretion, that the
circumstances that resulted in such Lender becoming a “Defaulting Lender” no
longer apply and (iii) a Lender shall not be a
 
1663651.11-New York Server 7A - MSW
 
5

--------------------------------------------------------------------------------

 
 
Defaulting Lender solely by virtue of the ownership or acquisition of Voting
Stock or any other equity interest in such Lender or a parent company thereof by
a Governmental Authority or an instrumentality thereof or the exercise of
control over such Lender or Person controlling such Lender by a Governmental
Authority or an instrumentality thereof.
 
“Derivative Arrangement” means any agreement (including any master agreement and
any agreement, whether or not in writing, relating to any single transaction)
that is an interest rate swap agreement, basis swap, forward rate agreement,
commodity swap, commodity option, equity or equity index swap or option, bond
option, interest rate option, forward foreign exchange agreement, rate cap,
collar or floor agreement, future agreement, currency swap agreement, cross
currency rate swap agreement, swaption, currency option, that relates to
fluctuations in  raw material prices or utility or energy prices or other costs,
or any other similar agreement, including any option to enter into any of the
foregoing, or any combination of any of the foregoing.  “Derivative
Arrangements” shall include all such agreements or arrangements made or entered
into at any time, or in effect at any time, whether or not related to a Loan.
 
“Derivative Obligations” means, with respect to any Person, all liabilities of
such Person under any Derivative Arrangement (including but not limited to
obligations and liabilities arising in connection with or as a result of early
or premature termination of a Derivative Arrangement, whether or not occurring
as a result of a default thereunder), absolute or contingent, now or hereafter
existing or incurred or due or to become due.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations issued thereunder.
 
“Eurodollar Loan” means a Loan bearing interest prior to its maturity at the
rate specified in Section 2.2(b) hereof.
 
1663651.11-New York Server 7A - MSW
 
6

--------------------------------------------------------------------------------

 
 
“Eurodollar Margin” means the percentage set forth in Schedule 1 hereto under
“Applicable Margin (Eurodollar)” beside the then applicable Level.
 
“Eurodollar Reserve Percentage” is defined in Section 2.2(b) hereof.
 
“Event of Default” means any of the events or circumstances specified in Section
8.1 hereof.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), or similar taxes (including alternative minimum taxes) imposed by
a Governmental Authority in jurisdiction (or any political subdivision thereof)
as a result of a connection between the Administrative Agent, Lender or other
recipient and such jurisdiction (or any political  subdivision thereof), (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Borrower is located and (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 9.5), any withholding tax that would be imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new lending office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 9.4, except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding tax pursuant to Section 9.4.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to:
 
(a)           the weighted average of the rates on overnight federal funds
transactions with members of the United States Federal Reserve System arranged
by federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the United States Federal
Reserve Bank of New York; or
 
(b)           if such rate is not so published for any day which is a Business
Day, the average of the quotations for such day on such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.
 
“Fee Letters” means, collectively, (i) that certain letter, dated as of March
23, 2011, among RBS Securities Inc., The Royal Bank of Scotland plc, the
Borrower, (ii) that certain letter, dated as of March 23, 2011, among J.P.
Morgan Securities Inc., the Administrative Agent, the Borrower and (iii) that
certain letter, dated as of March 23,
 
1663651.11-New York Server 7A - MSW
 
7

--------------------------------------------------------------------------------

 
 
2011, among Wells Fargo Securities, LLC, Wells Fargo Bank, National Association,
the Borrower.
 
“Fitch Rating” means the senior unsecured debt rating assigned by Fitch Ratings
Ltd. and any successor thereto that is a nationally recognized rating agency to
the Borrower (or if neither Fitch Ratings Ltd. nor any such successor shall be
in the business of rating long-term indebtedness, a nationally recognized rating
agency in the United States of America as mutually agreed between the Required
Lenders and Borrower).  Any reference in this Agreement to any specific rating
is a reference to such rating as currently defined by Fitch Ratings Ltd. (or
such a successor) and shall be deemed to refer to the equivalent rating if such
rating system changes.
 
 “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is incorporated or otherwise
organized for tax purposes.  For purposes of this definition, the United States
of America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time, applied by the Borrower and its Subsidiaries on a
basis consistent with the preparation of Borrower’s financial statements
furnished to the Lenders as described in Section 5.4 hereof and subject to
Section 1.2 hereof.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Granting Bank” has the meaning specified in Section 11.8(g).
 
“Guarantee” means, in respect of any Person, any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Indebtedness
or other obligations of another Person, including, without limitation, by means
of an agreement to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or to maintain financial covenants, or to
assure the payment of such Indebtedness by an agreement to make payments in
respect of goods or services regardless of whether delivered, or otherwise;
provided, that the term “Guarantee” shall not include endorsements for deposit
or collection in the ordinary course of business; and such term when used as a
verb shall have a correlative meaning.
 
        “Hazardous Material” means:
 
1663651.11-New York Server 7A - MSW
 
8

--------------------------------------------------------------------------------

 
 
(a)           any “hazardous substance”, as defined by CERCLA; or
 
(b)           any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material or substance within the meaning of any other Environmental
Law.
 
“ICC Permitted Investment” means any investment permitted by (i) subsection (a)
of Section 340.50 of the rules of the Illinois Commerce Commission or (ii) from
and after the Merger Effective Date, any waiver thereof by the Illinois Commerce
Commission.
 
“ICC Regulated Transaction” means any transaction between the Borrower and Nicor
or any Wholly-Owned Subsidiary of Nicor that does not violate the applicable
orders, rules and regulations of the Illinois Commerce Commission.
 
“Immaterial Subsidiary” shall mean, any direct or indirect Subsidiary of the
Borrower (i) whose total assets (as determined in accordance with GAAP) as of
the date of determination do not represent at least ten percent (10%) of the
total assets (as determined in accordance with GAAP) of the Borrower and its
Subsidiaries on a consolidated basis or (ii) whose total revenues for the most
recently completed twelve months (as determined in accordance with GAAP) do not
represent at least ten percent (10%) of the total revenues (as determined in
accordance with GAAP) of the Borrower and its Subsidiaries on a consolidated
basis for such period.
 
“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of the Borrower,
any qualification or exception to such opinion or certification (i) which is of
a “going concern” or similar nature, (ii) which relates to the limited scope of
examination of matters relevant to such financial statement, or (iii) which
relates to the treatment or classification of any item in such financial
statement and which would require an adjustment to such item the effect of which
would be to cause the Borrower to be in violation of Section 7.15 hereof.
 
“Indebtedness” means, as to any Person, without duplication: (i) all obligations
of such Person for borrowed money or evidenced by bonds, debentures, notes or
similar instruments; (ii) all obligations of such Person for the deferred
purchase price of Property or services (other than in respect of trade accounts
payable arising in the ordinary course of business which are not past-due);
(iii) all Capitalized Lease Obligations of such Person; (iv) all indebtedness of
the kind referred to in (i)-(iii) and (v)-(vii) secured by a Lien on such
Person’s interest in Property, assets or revenues to the extent of the lesser
of  the value of such Person’s interest in such Property that is subject to such
Lien or the principal amount of such indebtedness but excluding any such
indebtedness secured by a Lien on any Property or assets owned by others if (A)
such Person holds only a leasehold interest or an easement, right-of-way,
license or similar right of use or occupancy with respect to such Property or
asset and (B) such Person has not assumed or become liable for the payment of
such indebtedness; (v) all Guarantees issued by such Person of
 
1663651.11-New York Server 7A - MSW
 
9

--------------------------------------------------------------------------------

 
 
Indebtedness of another Person; (vi) all obligations of such Person, contingent
or otherwise, in respect of any letters of credit (whether commercial or
standby) or bankers’ acceptances, and (vii) all obligations of such Person under
synthetic (and similar type) lease arrangements; provided that for purposes of
calculating such Person’s Indebtedness under such synthetic (or similar type)
lease arrangements, such lease arrangement shall be treated as if it were a
Capitalized Lease.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” is defined in Section 11.11(b) hereof.
 
“Information” is defined in Section 11.15 hereof.
 
“Interest Period” is defined in Section 2.5 hereof.
 
“Investments” is defined in Section 7.13.
 
“Joint Lead-Arrangers” means J.P. Morgan Securities Inc., RBS Securities Inc.
and Wells Fargo Securities, LLC.
 
“Lender” and “Lenders” are defined in the first paragraph of this Agreement.
 
“Level” means, as applicable, Level I Status, Level II Status, Level III Status,
Level IV Status, Level V Status, Level VI Status and Level VII Status.
 
“Level I Status” means, subject to the provisions of Schedule 1, the Borrower’s
S&P Rating is AA or higher, its Fitch Rating is AA or higher and its Moody’s
Rating is Aa2 or higher.
 
“Level II Status” means Level I Status does not exist, but, subject to the
provisions of Schedule 1, the Borrower’s S&P Rating  is AA- or higher, its Fitch
Rating is AA- or higher and its Moody’s Rating is Aa3 or higher.
 
“Level III Status” means neither Level I Status nor Level II Status exists, but,
subject to the provisions of Schedule 1, the Borrower’s S&P Rating  is A+ or
higher, its Fitch Rating is A+ or higher and its Moody’s Rating is A1 or higher.
 
“Level IV Status” means none of Level I Status, Level II Status nor Level III
Status exists, but, subject to the provisions of Schedule 1, the Borrower’s S&P
Rating is A or higher, its Fitch Rating is A or higher and its Moody’s rating is
A2 or higher.
 
 “Level V Status” means none of Level I Status, Level II Status, Level III
Status nor Level IV Status exists, but, subject to the provisions of Schedule 1,
the Borrower’s S&P Rating is A- or higher, its Fitch Rating is A- or higher and
its Moody’s rating is A3 or higher.
 
1663651.11-New York Server 7A - MSW
 
10

--------------------------------------------------------------------------------

 
 
“Level VI Status” means none of Level I Status, Level II Status, Level III
Status, Level IV Status nor Level V Status exists, but, subject to the
provisions of Schedule 1, the Borrower’s S&P Rating is BBB+ or higher, its Fitch
Rating is BBB+ or higher and its Moody’s rating is Baa1 or higher.
 
“Level VII Status” means none of Level I Status, Level II Status, Level III
Status, Level IV Status, Level V Status nor Level VI Status exists.
 
“LIBOR” is defined in Section 2.2(b) hereof.
 
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, including, but not limited to, the
security interest or lien arising from a mortgage, encumbrance, pledge,
conditional sale, security agreement or trust receipt, or a lease, consignment
or bailment for security purposes.  For the purposes of this definition, a
Person shall be deemed to be the owner of any Property which it has acquired or
holds subject to a conditional sale agreement, Capital Lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person for security purposes, and such retention of title
shall constitute a “Lien.”
 
“Loan” and “Loans” are defined in Section 2.1 hereof and includes a Base Rate
Loan or Eurodollar Loan, each of which is a “type” of Loan hereunder.
 
“Material Adverse Effect” means any effect, resulting from any event or
circumstance whatsoever, which has a material adverse effect on the financial
condition or results of operations of the Borrower, or on the ability of the
Borrower to perform its payment obligations under this Agreement.
 
“Material Subsidiaries” means any Subsidiary of the Borrower which is not an
Immaterial Subsidiary.
 
“Merger Agreement” means the Agreement and Plan of Merger dated as of December
6, 2010 among Nicor, AGL Resources Inc., Apollo Acquisition Corp., and Ottawa
Acquisition LLC.
 
“Merger Effective Date” means the date on which the consummation of the Merger
and the Subsequent Merger (each as defined in the Merger Agreement) shall have
occurred in accordance with Article 1 of the Merger Agreement.
 
“Moody’s Rating” means the long term issuer rating assigned by Moody’s Investors
Service, Inc. and any successor thereto that is a nationally recognized rating
agency to the Borrower (or if neither Moody’s Investors Service, Inc. nor any
such successor shall be in the business of rating long-term indebtedness, a
nationally recognized rating agency in the United States of America as mutually
agreed between the Required Lenders and Borrower).  Any reference in this
Agreement to any specific rating
 
1663651.11-New York Server 7A - MSW
 
11

--------------------------------------------------------------------------------

 
 
is a reference to such rating as currently defined by Moody’s Investors Service,
Inc. (or such a successor) and shall be deemed to refer to the equivalent rating
if such rating system changes.
 
“Nicor” means Nicor Inc., an Illinois corporation.
 
“Nicor Gas Indenture” means that certain Indenture, dated as of January 1, 1954,
between Commonwealth Edison Company and Continental Illinois National Bank and
Trust Company of Chicago, as supplemented from time to time, and as last
supplemented by a Supplemental Indenture, dated as of January 25, 2011 to be
effective February 1, 2011, between the Borrower and The Bank of New York Mellon
Trust Company, N.A., as successor trustee under the Indenture dated as of
January 1, 1954, as amended or supplemented from time to time.
 
“Note” is defined in Section 2.9(a) hereof.
 
“Notice of Borrowing” means a notice of borrowing in the form of Exhibit D
hereto.
 
“Obligations” means all fees payable hereunder, all obligations of the Borrower
to pay principal or interest on Loans, fees, expenses, indemnities, and all
other payment obligations of the Borrower arising under or in relation to any
Credit Document.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.
 
“Participant” is defined in Section 11.8(d) hereof.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA, and to which the Borrower or
any member of the Controlled Group, may have liability, including any liability
by reason of having been a substantial employer within the meaning of section
4063 of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under section 4069 of ERISA.
 
“Percentage” means, for each Lender, the percentage of the Commitments
represented by such Lender’s Commitment or, if the Commitments have been
terminated, the percentage held by such Lender of the aggregate principal amount
of all outstanding Obligations.
 
“Permitted Derivative Obligations” means all Derivative Obligations as to which
the Derivative Arrangements giving rise to such Derivative Obligation are
entered into in
 
1663651.11-New York Server 7A - MSW
 
12

--------------------------------------------------------------------------------

 
 
the ordinary course of business to hedge interest rate risk, currency risk,
commodity price risk or the production of Borrower or its Subsidiaries (and not
for speculative purposes).
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or any agency or political subdivision
thereof.
 
“Property” means any property or asset, of any nature whatsoever, whether real,
personal or mixed, tangible or intangible, and whether now owned or hereafter
acquired.
 
“Related Parties” means, subject to the provisions of Section 11.8 with respect
to any Person, such Person’s Affiliates and the directors, officers, employees,
agents and advisors of such Person and of such Person’s Affiliates.
 
“Release” means “release”, as such term is defined in CERCLA.
 
“Required Lenders” means, as of the date of determination thereof, Lenders
holding in the aggregate at least a majority in interest of the then aggregate
unpaid principal amount of the Loans owing to Lenders, or, if no such principal
amount is then outstanding, Lenders having at least a majority in interest of
the Commitments.
 
“SEC” means the United States Securities and Exchange Commission.
 
“SEC Disclosure Documents” means all reports on forms 10K, 10Q, and 8K filed by
Nicor or the Borrower with the SEC prior to the Closing Date.
 
“Security” has the same meaning as in Section 2(l) of the Securities Act of
1933, as amended.
 
“S&P Rating” means the senior unsecured debt rating assigned by Standard &
Poor’s Ratings Group, a division of The McGraw-Hill Companies, Inc. and any
successor thereto that is a nationally recognized rating agency to the Borrower
(or, if neither such division nor any successor shall be in the business of
rating long-term indebtedness, a nationally recognized rating agency in the
United States as mutually agreed between the Required Lenders and
Borrower).  Any reference in this Agreement to any specific rating is a
reference to such rating as currently defined by Standard & Poor’s Ratings
Group, a division of The McGraw-Hill Companies, Inc. (or such a successor) and
shall be deemed to refer to the equivalent rating if such rating system changes.
 
“Solvent” means that (a) the fair value of a Person’s assets is in excess of the
total amount of such Person’s debts, as determined in accordance with the United
States Bankruptcy Code, and (b) the present fair saleable value of a Person’s
assets is in excess of the amount that will be required to pay such Person’s
debts as they become absolute and matured.  As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the United States Bankruptcy Code.
 
1663651.11-New York Server 7A - MSW
 
13

--------------------------------------------------------------------------------

 
 
“SPC” has the meaning specified in Section 11.8(g).
 
“Subsidiary” means, as to the Borrower, any corporation or other entity (i)
which is or should be consolidated into the financial statements of the Borrower
in accordance with GAAP or (ii) of which more than fifty percent (50%) of the
outstanding stock or comparable equity interests having ordinary voting power
for the election of the Board of Directors of such corporation or similar
governing body in the case of a non-corporation (irrespective of whether or not,
at the time, stock or other equity interests of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
by the Borrower or by one or more of its Subsidiaries.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Telerate Service” means the Moneyline Telerate, Inc.
 
“Termination Date” means April 17, 2012, as extended from time to time pursuant
to Section 3.2.
 
“3-Year Facility Agreement” means the credit agreement entered into April 23,
2010, amended by Amendment No. 1 to 3 Year Credit Agreement, dated as of April
19, 2011, by and among, the Borrower, Nicor, the Required Lenders signatory
thereto, and JPMorgan Chase Bank, N.A. as Administrative Agent, as amended or
supplemented from time to time, among the Borrower, Nicor, the financial
institutions party thereto, JPMorgan Chase Bank, N.A., as administrative agent,
Wells Fargo Bank, National Association and RBS Securities Inc. as syndication
agents, The Bank of Tokyo-Mitsubishi UFJ, Ltd., U.S. Bank National Association
and Wells Fargo Bank, National Association, as documentation agents, and J.P.
Morgan Securities Inc., Wells Fargo Securities, LLC and  RBS Securities Inc. as
joint lead-arrangers and bookrunners.
 
 “Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested nonforfeitable
accrued benefits under such Plan exceeds (ii) the fair market value of all Plan
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the Controlled Group to the PBGC or the
Plan under Title IV of ERISA.
 
“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.
 
“Voting Stock” of any Person means capital stock of any class or classes or
other equity interests (however designated) having ordinary voting power for the
election of directors or similar governing body of such Person.
 
1663651.11-New York Server 7A - MSW
 
14

--------------------------------------------------------------------------------

 
 
“Welfare Plan” means a “welfare plan”, as such term is defined in section 3(1)
of ERISA.
 
“Wholly-Owned Subsidiary” means a Subsidiary of Borrower of which all of the
issued and outstanding shares of stock or other equity interests (other than
directors’ qualifying shares as required by law) shall be owned, directly or
indirectly, by the Borrower.
 
Section 1.2 Interpretation.  The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.  All references to
times of day in this Agreement shall be references to New York, New York time
unless otherwise specifically provided. Where the character or amount of any
asset or liability or item of income or expense is required to be determined or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, the same shall be done in accordance with GAAP in
effect on the Closing Date, to the extent applicable, except where such
principles are inconsistent with the specific provisions of this Agreement.
 
No change in the accounting principles used in the preparation of any financial
statement adopted after the Closing Date by Nicor, the Borrower or any of their
Subsidiaries shall be given effect for purposes of measuring compliance with any
provision of the Affirmative Covenants, Negative Covenants or Financial
Covenants unless the Borrower, the Agent and the Required Lenders agree to
modify such provisions to reflect such change in GAAP and, unless such
provisions are modified, all financial statements, compliance certificates and
similar documents provided under this Agreement shall be provided together with
a reconciliation between the calculations and amounts set forth therein before
and after giving effect to such change in GAAP.  Notwithstanding any other
provision contained in this Agreement, all terms of an accounting or financial
nature used in this Agreement shall be construed, and all
 
1663651.11-New York Server 7A - MSW
 
15

--------------------------------------------------------------------------------

 
 
computations of amounts and ratios referred to in the Affirmative Covenants,
Negative Covenants and Financial Covenants shall be made, without giving effect
to any election under Accounting Standards Codification 825-10 (or any other
Financial Accounting Standard having a similar result or effect) to value any
indebtedness or other liabilities of Nicor, the Borrower or any of their
Subsidiaries at “fair value.”
 
The parties hereby agree that from and after the Merger Effective Date, all
references to Nicor in the Credit Documents (except for each such reference in
Section 5.4 of the Credit Agreement or otherwise as the context may require)
shall refer to AGL Resources Inc.
 
SECTION 2.  THE CREDITS.

 
Section 2.1 The Revolving Loan Commitment.  Subject to the terms and conditions
hereof (including Sections 6.1 and 6.2), each Lender, by its acceptance hereof,
severally agrees to make a loan or loans (individually a “Loan” and collectively
“Loans”) to the Borrower from time to time on a revolving basis in U.S. Dollars
in an aggregate outstanding amount up to the amount of its commitment set forth
on Schedule 2 hereto (such amount, as reduced pursuant to Section 2.11(a),
increased pursuant to Section 2.11(b) or Section 2.12, or changed as a result of
one or more assignments under Section 11.8, its “Commitment” and, cumulatively
for all the Lenders, the “Commitments”) before the Termination Date; provided
that the aggregate amount of Loans at any time outstanding shall not exceed the
Commitments in effect at such time.  On the Termination Date the Commitments
shall terminate.  Each Borrowing of Loans shall be made ratably from the Lenders
in proportion to their respective Percentages.  As provided in Section 2.4(a)
hereof, the Borrower may elect that each Borrowing of Loans be either Base Rate
Loans or Eurodollar Loans.  Loans may be repaid and the principal amount thereof
reborrowed before the Termination Date, subject to all the terms and conditions
hereof.  Unless an earlier maturity is provided for hereunder, all Loans shall
mature and be due and payable on the Termination Date.
 
Section 2.2 Applicable Interest Rates.
 
(a) Base Rate Loans.  Each Base Rate Loan made or maintained by a Lender shall
bear interest during the period it is outstanding (computed (x) at all times the
Base Rate is based on the rate described in clause (i) of the definition
thereof, on the basis of a year of 365 or 366 days, as applicable, and actual
days elapsed or (y) at all times the Base Rate is based on the rate described in
clause (ii) or (iii) of the definition thereof, on the basis of a year of 360
days and actual days elapsed) on the unpaid principal amount thereof from the
date such Loan is advanced, continued or created by conversion from a Eurodollar
Loan until maturity (whether by acceleration or otherwise) at a rate per annum
equal to the sum of the Applicable Margin plus the Base Rate from time to time
in effect, payable on the last Business Day of each calendar quarter and at
maturity (whether by acceleration or otherwise).
 
“Base Rate” means for any day the greatest of:
 
1663651.11-New York Server 7A - MSW
 
16

--------------------------------------------------------------------------------

 
 
(i) the rate of interest announced by JPMorgan Chase Bank, N.A. from time to
time as its prime rate, or equivalent, for U.S.  Dollar loans within the United
States as in effect on such day, with any change in the Base Rate resulting from
a change in said prime rate to be effective as of the date of the relevant
change in said prime rate;
 
(ii) the sum of (x) the Federal Funds Rate, plus (y) ½ of 1% (0.50%); and
 
(iii) the Adjusted LIBOR for a one month Interest Period on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1%.  For
the purposes of this clause (iii), the Administrative Agent shall assume that
the reference Eurodollar Loan would be denominated in U.S. Dollars.
 
(b) Eurodollar Loans.  Each Eurodollar Loan made or maintained by a Lender shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced, continued, or created by
conversion from a Base Rate Loan until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable on the last day
of the Interest Period and at maturity (whether by acceleration or otherwise),
and, if the applicable Interest Period is longer than three months, on each day
occurring every three months after the commencement of such Interest Period.
 
“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans or as used in the
calculation of Base Rate, a rate per annum determined in accordance with the
following formula:
 

 
Adjusted LIBOR
=
LIBOR
     
1 - Eurodollar Reserve Percentage



“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans, (a)
the LIBOR Index Rate for such Interest Period, if such rate is available, and
(b) if the LIBOR Index Rate cannot be determined, the arithmetical average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
one-sixteenth of one percent) at which deposits in U.S.  Dollars, in immediately
available funds are offered to the Administrative Agent at 11:00 a.m. (London,
England time) two (2) Business Days before the beginning of such Interest Period
by major banks in the interbank eurodollar market for delivery on the first day
of and for a period equal to such Interest Period in an amount equal or
comparable to the principal amount of the Eurodollar Loan scheduled to be made
by each Lender as part of such Borrowing.
 
“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one-sixteenth of one percent) for
deposits in
 
1663651.11-New York Server 7A - MSW
 
17

--------------------------------------------------------------------------------

 
 
U.S. Dollars for delivery on the first day of and for a period equal to such
Interest Period in an amount equal or comparable to the principal amount of the
Eurodollar Loan scheduled to be made by each Lender as part of such Borrowing,
which appears on the Applicable Telerate Page as of 11:00 a.m. (London, England
time) on the day two (2) Business Days before the commencement of such Interest
Period.
 
“Applicable Telerate Page” means the display page designated as “Page 3750” on
the Telerate Service (or such other pages as may replace any such page on that
service or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for deposits in U.S. Dollars).
 
“Eurodollar Reserve Percentage” means for any Borrowing of Eurodollar Loans from
any Lender, the daily average for the applicable Interest Period of the actual
effective rate, expressed as a decimal, at which reserves (including, without
limitation, any supplemental, marginal and emergency reserves) are maintained by
such Lender during such Interest Period pursuant to Regulation D of the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or in respect of any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurodollar Loans is determined or any category of extensions of
credit or other assets that include loans by non-United States offices of any
Lender to United States residents), subject to any amendments of such reserve
requirement by such Board or its successor, taking into account any transitional
adjustments thereto.  For purposes of this definition, the Eurodollar Loans
shall be deemed to be “eurocurrency liabilities” as defined in Regulation D
without benefit or credit for any prorations, exemptions or offsets under
Regulation D.
 
(c) Rate Determinations.  The Administrative Agent shall determine each interest
rate applicable to Obligations, and a determination thereof by the
Administrative Agent shall be conclusive and binding except in the case of
manifest error.
 
Section 2.3 Minimum Borrowing Amounts.
 
Each Borrowing of Base Rate Loans and Eurodollar Loans shall be in an amount not
less than (i) if such Borrowing is comprised of a Borrowing of Base Rate Loans,
$1,000,000 and integral multiples of $500,000 in excess thereof, and (ii) if
such Borrowing is comprised of a Borrowing of Eurodollar Loans, $2,000,000 and
integral multiples of $1,000,000 in excess thereof.
 
Section 2.4 Manner of Borrowing Loans and Designating Interest Rates Applicable
to Loans.
 
(a) Notice to the Administrative Agent.  The Borrower shall give notice to the
Administrative Agent by no later than 11:00 a.m. (Chicago time) (i) at least
three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Eurodollar Loans, or (ii) on the date on which
the Borrower requests the
 
1663651.11-New York Server 7A - MSW
 
18

--------------------------------------------------------------------------------

 
 
Lenders to advance a Borrowing of Base Rate Loans. The Loans included in each
Borrowing shall bear interest initially at the type of rate specified in such
notice of a new Borrowing.  Thereafter, the Borrower may from time to time elect
to change or continue the type of interest rate borne by each Borrowing or,
subject to Section 2.3, a portion thereof, as follows: (i) if such Borrowing is
of Eurodollar Loans, on the last day of the Interest Period applicable thereto,
the Borrower may continue part or all of such Borrowing as Eurodollar Loans for
an Interest Period or Interest Periods specified by the Borrower or convert part
or all of such Borrowing into Base Rate Loans, and (ii) if such Borrowing is of
Base Rate Loans, on any Business Day, the Borrower may convert all or part of
such Borrowing into Eurodollar Loans for an Interest Period or Interest Periods
specified by the Borrower.  The Borrower shall give all such notices requesting,
the advance, continuation, or conversion of a Borrowing to the Administrative
Agent by telephone, facsimile or electronic means (which notice shall be
irrevocable once given and, if by telephone, shall be promptly confirmed in
writing). Notwithstanding the foregoing, the Borrower shall not be permitted to
request a Eurodollar Loan, convert a Base Rate Loan to a Eurodollar Loan or
continue a Eurodollar Loan for a new Interest Period if an Event of Default
shall have occurred and be continuing and the Administrative Agent or the
Required Lenders so elects. Notices of the continuation of a Borrowing of
Eurodollar Loans for an additional Interest Period or of the conversion of part
or all of a Borrowing of Base Rate Loans into Eurodollar Loans must be given by
no later than 12:00 noon (Chicago time) at least three (3) Business Days before
the date of the requested continuation or conversion. Notices of the conversion
of part or all of a Borrowing of Eurodollar Loans into Base Rate Loans must be
given by no later than 11:00 a.m. (Chicago time) on the date of the requested
conversion. All such notices concerning the advance, continuation, or conversion
of a Borrowing shall be irrevocable once given and shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued,
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto.  All such notices shall be in the form of a
Notice of Borrowing, unless otherwise consented to by the Administrative Agent;
provided that the Borrower agrees that the Administrative Agent may rely on any
telephonic, facsimile or electronic notice given by any person it in good faith
believes is an Authorized Representative without the necessity of independent
investigation, and in the event any such notice by telephone conflicts with any
written confirmation, such telephonic notice shall govern if the Administrative
Agent has acted in reliance thereon.  There may be no more than six different
Interest Periods in effect at any one time.
 
(b) Notice to the Lenders.  The Administrative Agent shall give prompt
telephonic, facsimile or electronic notice to each Lender of any notice from the
Borrower received pursuant to Section 2.4(a) above.  The Administrative Agent
shall give notice to the Borrower and each Lender by like means of the interest
rate applicable to each Borrowing of Eurodollar Loans.
 
1663651.11-New York Server 7A - MSW
 
19

--------------------------------------------------------------------------------

 
 
(c) Borrower’s Failure to Notify.  If the Borrower fails to give notice pursuant
to Section 2.4(a) above of the continuation or conversion of any outstanding
principal amount of a Borrowing of Eurodollar Loans before the last day of its
then current Interest Period within the period required by Section 2.4(a) and
has not notified the Administrative Agent within the period required by Section
2.7(a) that it intends to prepay such Borrowing, such Borrowing shall
automatically be converted into a Borrowing of Base Rate Loans, subject to
Section 6.2 hereof.  The Administrative Agent shall promptly notify the Lenders
of the Borrower’s failure to so give a notice under Section 2.4(a).
 
(d) Disbursement of Loans.  Not later than 12:00 noon (New York time) on the
date of any requested advance of a new Borrowing of Eurodollar Loans, and not
later than 2:00 p.m. (New York time) on the date of any requested advance of a
new Borrowing of Base Rate Loans, subject to Section 6 hereof, each Lender shall
make available its Loan comprising part of such Borrowing in funds immediately
available at the principal office of the Administrative Agent in New York, New
York.  The Administrative Agent shall make Loans available to Borrower at the
Administrative Agent’s principal office in New York, New York or such other
office as the Administrative Agent has previously agreed in writing to with
Borrower, in each case in the type of funds received by the Administrative Agent
from the Lenders.
 
(e) Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.4(d) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to such Loans.  If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.  Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
 
1663651.11-New York Server 7A - MSW
 
20

--------------------------------------------------------------------------------

 
 
(f) Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
 
Section 2.5 Interest Periods.
 
As provided in Section 2.4(a) hereof, at the time of each request of a Borrowing
of Eurodollar Loans, the Borrower shall select an Interest Period applicable to
such Loans from among the available options.  The term “Interest Period” means
the period commencing on the date a Borrowing of Eurodollar Loans is advanced,
continued, or created by conversion and ending 1, 2, 3, or 6 months thereafter;
provided, however, that:
 
(a) the Borrower may not select an Interest Period that extends beyond the
Termination Date;
 
(b) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day; provided that, if such extension would cause
the last day of an Interest Period to occur in the following calendar month, the
last day of such Interest Period shall be the immediately preceding Business
Day; and
 
(c) for purposes of determining an Interest Period, a month means a period
starting on one day in a calendar month and ending on the numerically
corresponding day in the next calendar month; provided, however, that if there
is no numerically corresponding day in the month in which such an Interest
Period is to end or if such an Interest Period begins on the last Business Day
of a calendar month, then such Interest Period shall end on the last Business
Day of the calendar month in which such Interest Period is to end.
 
Section 2.6 Maturity of Loans.  Unless an earlier maturity is provided for
hereunder (whether by acceleration or otherwise), all Obligations (including
principal and interest on all outstanding Loans) shall mature and become due and
payable on the Termination Date.  The Borrower hereby promises to pay as and
when due each
 
1663651.11-New York Server 7A - MSW
 
21

--------------------------------------------------------------------------------

 
 
Obligation owing by it.  The Borrower hereby waives demand, presentment, protest
or notice of any kind with respect to each such Obligation.
 
Section 2.7 Prepayments.  (a)  Borrower may prepay without premium or penalty
and in whole or in part (but, if in part, then (i) in an amount not less than
$5,000,000 and integral multiples of $1,000,000 in excess thereof, and (ii) in
an amount such that the minimum amount required for a Borrowing pursuant to
Section 2.3 hereof remains outstanding) any Borrowing of Eurodollar Loans upon
three (3) Business Days’ prior irrevocable notice to the Administrative Agent
or, in the case of a Borrowing of Base Rate Loans, irrevocable notice delivered
to the Administrative Agent no later than 12:00 noon (Chicago time) on the date
of prepayment, such prepayment to be made by the payment of the principal amount
to be prepaid and accrued interest thereon to the date fixed for prepayment.  In
the case of Eurodollar Loans, any amounts owing under Section 2.10 hereof as a
result of such prepayment shall be paid contemporaneously with such
prepayment.  The Administrative Agent will promptly advise each Lender of any
such prepayment notice it receives from the Borrower.  Any amount paid or
prepaid before the Termination Date may, subject to the terms and conditions of
this Agreement, be borrowed, repaid and borrowed again.
 
(b) If  the aggregate amount of outstanding Loans shall at any time for any
reason exceed the Commitments then in effect, the Borrower shall, immediately
and without notice or demand, pay the amount of such excess to the
Administrative Agent for the ratable benefit of the Lenders as a prepayment of
the Loans and such prepayments shall not be subject to the provisions of Section
2.7(a).  Immediately upon determining the need to make any such prepayment
Borrower shall notify the Administrative Agent of such required
prepayment.  Each such prepayment shall be accompanied by a payment of all
accrued and unpaid interest on the Loans prepaid and shall be subject to Section
2.10.
 
Section 2.8 Default Rate.  If any Obligation is not paid when due (whether by
acceleration or otherwise), or upon the occurrence of any Event of Default and
notice from the Administrative Agent or the Required Lenders to the Borrower
referencing such Event of Default and stating that the additional interest
(“Default Interest”) specified in this Section 2.8 shall commence accruing, all
Obligations shall, to the extent permitted by applicable law, bear interest
(computed on the basis of a year of 360 days and actual days elapsed or, if
based on the rate described in clause (i) of the definition of Base Rate, on the
basis of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed) from the date such payment on such Obligations was due or such notice
was delivered, until paid in full or such Event of Default is waived in
accordance with the provisions of this Agreement, payable on demand, at a rate
per annum equal to:
 
(a) for any Obligation other than a Eurodollar Loan (including principal and
interest relating to Base Rate Loans and interest on Eurodollar Loans), the sum
of two percent (2%) plus the Applicable Margin applicable to Base Rate Loans
plus the Base Rate from time to time in effect; and
 
1663651.11-New York Server 7A - MSW
 
22

--------------------------------------------------------------------------------

 
 
(b) for the principal of any Eurodollar Loan, the sum of two percent (2%) plus
the rate of interest in effect thereon at the time of such default until the end
of the Interest Period applicable thereto and, thereafter, at a rate per annum
equal to the sum of two percent (2%) plus the Applicable Margin applicable to
Base Rate Loans plus the Base Rate from time to time in effect;
 
       provided, however, that following acceleration of the Loans pursuant to
Section 8.3, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Administrative Agent.
 
Section 2.9 Evidence of Debt.  (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan owing to such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder in respect of Loans.  The Borrower
agrees that upon notice by any Lender to the Borrower (with a copy of such
notice to the Administrative Agent) to the effect that a Note is required or
appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Loans owing to, or to be made by, such
Lender under the Credit Documents, the Borrower shall promptly execute and
deliver to such Lender a promissory note in the form of Exhibit A hereto (each
such promissory note is hereinafter referred to as a “Note” and collectively
such promissory notes are referred to as the “Notes”).
 
(b) The Register maintained by the Administrative Agent pursuant to Section
11.8(c) shall include a control account, and a subsidiary account for each
Lender, in which accounts (taken together) shall be recorded (i) the date and
amount of each Borrowing made hereunder, the type of Loan comprising such
Borrowing and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each Assignment and Assumption delivered to and accepted by it, (iii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iv) the amount of any
sum received by the Administrative Agent from the Borrower hereunder and each
Lender’s share thereof.
 
(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.
 
1663651.11-New York Server 7A - MSW
 
23

--------------------------------------------------------------------------------

 
 
Section 2.10 Funding Indemnity.  If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense (excluding
loss of margin) incurred by reason of the liquidation or re-employment of
deposits or other funds acquired by such Lender to fund or maintain any
Eurodollar Loan or the relending or reinvesting of such deposits or amounts paid
or prepaid to such Lender) as a result of:
 
(a) any payment (whether by acceleration, pursuant to Section 9.5 or otherwise),
prepayment or conversion of a Eurodollar Loan on a date other than the last day
of its Interest Period,
 
(b) any failure (because of a failure to meet the conditions of Section 6 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Base Rate Loan into a Eurodollar Loan, on the date specified in a
notice given pursuant to Section 2.4(a) or established pursuant to Section
2.4(c) hereof,
 
(c) any failure by the Borrower to make any payment or prepayment of principal
on any Eurodollar Loan when due (whether by acceleration or otherwise),
 
(d) any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder, or
 
(e) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 9.5(b),
 
then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense.  If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate executed by an officer of
such Lender setting forth the amount of such loss, cost or expense in reasonable
detail (including an explanation of the basis for and the computation of such
loss, cost or expense) and the amounts shown on such certificate if reasonably
calculated shall be prima facie evidence of the amount of such loss, cost or
expense.
 
Section 2.11 Commitments.  (a)  Borrower shall have the right at any time and
from time to time, upon five (5) Business Days’ prior written notice to the
Administrative Agent, to reduce or terminate the Commitments without premium or
penalty, in whole or in part, any partial termination or reduction to be (i) in
an amount not less than $5,000,000 and integral multiples of $1,000,000 in
excess thereof, and (ii) allocated ratably among the Lenders in proportion to
their respective Percentages; provided that the Commitments may not be reduced
to an amount less than the amount of the Loans then outstanding.  The
Administrative Agent shall give prompt notice to each Lender of any reduction or
termination of Commitments.  Any reduction or termination of Commitments
pursuant to this Section 2.11 may not be reinstated.
 
1663651.11-New York Server 7A - MSW
 
24

--------------------------------------------------------------------------------

 
 
(b) The Borrower and the Administrative Agent may from time to time add
additional financial institutions as parties to this Agreement or, with the
written consent of an existing Lender, increase the Commitment of such existing
Lender (any such financial institution or existing Lender which is increasing
its commitment being referred to as an “Added Lender”) pursuant to documentation
satisfactory to the Borrower and the Administrative Agent and any such Added
Lender shall for all purposes be considered a Lender for purposes of this
Agreement and the other Credit Documents with a Commitment as set forth in such
documentation.  Any such Added Lender shall on the date it is deemed a party to
this Agreement purchase from the other Lenders its Percentage (or the increase
in its Percentage, in the case of an Added Lender which is an existing Lender)
of the Loans outstanding.  Notwithstanding anything contained in this Section
2.11(b) to the contrary, but subject to Section 2.12, the aggregate amount of
Commitments may not at any time exceed $400,000,000 without the consent of the
Required Lenders.
 
Section 2.12 Increase in the Aggregate Commitments.  (a)           The Borrower
may, at any time prior to the Termination Date, by notice to the Administrative
Agent and in accordance with Section 2.12(b), request that the aggregate amount
of the Commitments be increased by an amount of $10,000,000 or an integral
multiple thereof (each a “Commitment Increase”) to be effective as of a date
that is at least 90 days prior to the scheduled Termination Date then in effect
(the “Increase Date”) as specified in the related notice to the Administrative
Agent; provided, however that (i) in no event shall the aggregate amount of the
Commitments at any time exceed $600,000,000, (ii) on the date of any request by
the Borrower for a Commitment Increase and on the related Increase Date the
applicable conditions set forth in Sections 3.2(f) and 6.2 shall be satisfied
and (iii) prior to the effectiveness of any such increase, the Borrower shall
deliver a certified copy of their Board of Directors’ resolutions authorizing
such increase.
 
(b)           The Administrative Agent shall promptly notify the Lenders of a
request by the Borrower for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”).  Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Administrative Agent on or prior
to the Commitment Date of the amount by which it is willing to increase its
Commitment. Failure of a Lender to provide any such notice shall be considered a
rejection of an offer to increase its commitment. If the Lenders notify the
Administrative Agent that they are willing to increase the amount of their
respective Commitments by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Administrative Agent.
 
1663651.11-New York Server 7A - MSW
 
25

--------------------------------------------------------------------------------

 
 
(c)           Promptly following each Commitment Date, the Administrative Agent
shall notify the Borrower as to the amount, if any, by which the Lenders are
willing to participate in the requested Commitment Increase.  If the aggregate
amount by which the Lenders are willing to participate in any requested
Commitment Increase on any such Commitment Date is less than the requested
Commitment Increase, then the Borrower may extend offers to one or more Eligible
Assignees to participate in any portion of the requested Commitment Increase
that has not been committed to by the Lenders as of the applicable Commitment
Date; provided, however, that the Commitment of each such Eligible Assignee
shall be in an amount not less than $5,000,000.
 
(d)           On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a Commitment Increase requested in accordance with
Section 2.12(a) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Commitment of
each Increasing Lender for such requested Commitment Increase shall be increased
by the amount of the Commitment Increase so requested (or by the amount
allocated to such Lender pursuant to the last sentence of Section 2.12(b)) as of
such Increase Date. On each Increase Date, the Administrative Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 11:00 A.M. (Chicago time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date.  Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (Chicago time) on the Increase
Date, make available for the account of its applicable lending office to the
account of the Administrative Agent, in same day funds, in the case of such
Assuming Lender, an amount equal to such Assuming Lender’s ratable portion of
the Borrowings then outstanding (calculated based on its Commitment as a
percentage of the aggregate Commitments outstanding after giving effect to the
relevant Commitment Increase) and, in the case of such Increasing Lender, an
amount equal to the excess of (i) such Increasing Lender’s ratable portion of
the Borrowings then outstanding (calculated based on its Commitment as a
percentage of the aggregate Commitments outstanding after giving effect to the
relevant Commitment Increase) over (ii) such Increasing Lender’s ratable portion
of the Borrowings then outstanding (calculated based on its Commitment (without
giving effect to the relevant Commitment Increase) as a percentage of the
aggregate Commitments (without giving effect to the relevant Commitment
Increase).  After the Administrative Agent’s receipt of such funds from each
such Increasing Lender and each such Assuming Lender, the Administrative Agent
will promptly thereafter cause to be distributed like funds to the other Lenders
for the account of their respective applicable lending offices in an amount to
each other Lender such that the aggregate amount of the outstanding Loans owing
to each Lender after giving effect to such distribution equals such Lender’s
ratable portion of the Borrowings then outstanding (calculated based on its
Commitment as a percentage of the aggregate Commitments outstanding after giving
effect to the relevant Commitment Increase).
 
Section 2.13 Defaulting Lenders.
 
1663651.11-New York Server 7A - MSW
 
26

--------------------------------------------------------------------------------

 
 
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
 
(a)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 3.1(a);
 
(b)           the Commitment and Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 11.9 other than those which require the consent of all Lenders or of
each affected Lender);
 
(c)           to the extent the Administrative Agent receives any payments or
other amounts for the account of a Defaulting Lender under this Agreement such
Defaulting Lender shall be deemed to have requested that the Administrative
Agent use such payment or other amount to fulfill such Defaulting Lender's
previously unsatisfied obligations to fund a Loan or Loans, unless such payment
or other amounts is subject to a good faith dispute;
 
(d)           no Lender shall be deemed to have consented to increase its
Commitment pursuant to Section 2.12 unless that Lender shall have affirmatively
given such consent in accordance with that Section, and no Lender shall be
deemed to have agreed to an extension pursuant to Section 3.2 unless that Lender
shall have affirmatively given its agreement in accordance with that Section;
and
 
(e)           for the avoidance of doubt, the Borrower shall retain and reserve
its other rights and remedies respecting each Defaulting Lender.
 
SECTION 3.  FEES AND EXTENSIONS.

 
Section 3.1 Fees.
 
(a) Commitment Fee and other Fees.  From and after the Closing Date, the
Borrower shall pay to the Administrative Agent for the ratable account of the
Lenders in accordance with their Percentages a commitment fee accruing at a rate
per annum equal to the Commitment Fee Rate on the average daily amount of the
difference between the total Commitments (whether used or unused) and the
principal balance of all Loans then outstanding.  Such commitment fee is payable
in arrears on the last Business Day of each calendar quarter and on the
Termination Date, and if the Commitments are terminated in whole prior to the
Termination Date, the fee for the period to but not including the date of such
termination shall be paid in whole on the date of such termination. On the
Closing Date, the Borrower shall pay to the Administrative Agent for the ratable
account of the Lenders in accordance with their Percentages all other fees
payable to the Lenders pursuant to the Fee Letters.
 
1663651.11-New York Server 7A - MSW
 
27

--------------------------------------------------------------------------------

 
 
(b) Administrative Agent Fees.  The Borrower shall pay to the Joint
Lead-Arrangers and the Administrative Agent for their sole account the fees
agreed to by the Borrower in the Fee Letters or as otherwise agreed among them
in writing.
 
(c) Fee Calculations.  All fees payable under this Agreement shall be payable in
U.S.  Dollars and shall be computed on the basis of a year of 360 days, for the
actual number of days elapsed.  All determinations of the amount of fees owing
hereunder (and the components thereof) shall be made by the Administrative Agent
and shall be prima facie evidence of the amount of such fee.
 
Section 3.2 Extensions.
 
(a) Requests for Extension.  The Borrower may, by notice to the Administrative
Agent (which shall promptly notify the Lenders) not earlier than 45 days and not
later than 35 days prior to the Termination Date then in effect hereunder (the
“Existing Termination Date”), request that each Lender extend such Lender’s
Termination Date for an additional 364 days from the Existing Termination Date.
 
(b) Lender Elections to Extend.  Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not earlier than
30 days prior to the Existing Termination Date and not later than the date (the
“Notice Date”) that is 20 days prior to the Existing Termination Date, advise
the Administrative Agent whether or not such Lender agrees to such extension and
each Lender that determines not to so extend its Commitment Termination Date (a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender.  The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.
 
(c) Notification by Administrative Agent.  The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section no later than the
date 15 days prior to the Existing Termination Date (or, if such date is not a
Business Day, on the next preceding Business Day).
 
(d) Additional Commitment Lenders.  The Borrower shall have the right on or
before the Existing Termination Date to replace each Non-Extending Lender with,
and add as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”).  Each Additional Commitment
Lender shall enter into an agreement in form and substance satisfactory to the
Borrower and the Administrative Agent pursuant to which such Additional
Commitment Lender shall, effective as of the Existing Termination Date,
undertake a Commitment (and, if any such Additional Commitment Lender is already
a Lender, its Commitment shall be in addition to such Lender’s Commitment
hereunder on such date).
 
1663651.11-New York Server 7A - MSW
 
28

--------------------------------------------------------------------------------

 
 
(e) Minimum Extension Requirement.  If (and only if) the Required Lenders have
agreed to extend their Termination Date, then, effective as of the Existing
Termination Date, the Termination Date of each Extending Lender and of each
Additional Commitment Lender shall be extended to the date falling 364 Days
after the Existing Termination Date (except that, if such date is not a Business
Day, such Commitment Date as so extended shall be the next preceding Business
Day) and each Additional Commitment Lender shall thereupon become a “Lender” for
all purposes of this Agreement.
 
(f) Conditions to Effectiveness of Extensions.  Notwithstanding the foregoing,
the extension of the Termination Date pursuant to this Section shall not be
effective with respect to any Lender unless:
 
(x)           no Default or Event of Default shall have occurred and be
continuing on the date of such extension and after giving effect thereto;
 
(y)           the representations and warranties contained in this Agreement are
true and correct on and as of the date of such extension and after giving effect
thereto, as though made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date); and
 
(z)           on or before the Termination Date of each Non-Extending Lender,
(1) the Borrower shall have paid in full the principal of and interest on all of
the Loans made by such Non-Extending Lender to the Borrower hereunder and (2)
the Borrower shall have paid in full all other Obligations owing to such Lender
hereunder.
 
 
SECTION 4.  PLACE AND APPLICATION OF PAYMENTS.

 
All payments of principal of and interest on the Loan, and all other Obligations
payable by the Borrower under the Credit Documents shall be made by Borrower in
U.S. Dollars to the Administrative Agent by no later than 1:00 p.m. (Chicago
time) on the due date thereof at the principal office of the Administrative
Agent in New York, New York pursuant to the payment instructions set forth on
Part A of Schedule 4 hereof (or such other location in the United States as the
Administrative Agent may designate to Borrower) for the benefit of the Person or
Persons entitled thereto. Any payments received after such time shall be deemed
to have been received by the Administrative Agent on the next Business Day.  All
such payments shall be made free and clear of, and without deduction for, any
set-off, defense, counterclaim, levy, or any other deduction of any kind in
immediately available funds at the place of payment. The Administrative Agent,
will promptly thereafter cause to be distributed like funds relating to the
payment of principal or interest on Loans or applicable fees ratably to the
Lenders and like funds
 
1663651.11-New York Server 7A - MSW
 
29

--------------------------------------------------------------------------------

 
 
relating to the payment of any other amount payable to any Person to such
Person, in each case to be applied in accordance with the terms of this
Agreement.
 
SECTION 5.  REPRESENTATIONS AND WARRANTIES.

 
The Borrower hereby represents and warrants to each Lender as to itself and,
where the following representations and warranties apply to its Subsidiaries or
Material Subsidiaries, as to each Subsidiary or Material Subsidiary, as
applicable, of the Borrower, as follows:
 
Section 5.1 Corporate Organization and Authority.  The Borrower is (i) duly
organized and existing in good standing under the laws of the State of Illinois;
(ii) has all necessary corporate power to carry on its present business; and
(iii) is duly licensed or qualified and in good standing in each jurisdiction in
which the nature of the business transacted by it or the nature of the Property
owned or leased by it makes such licensing, qualification or good standing
necessary and in which the failure to be so licensed, qualified or in good
standing would have a Material Adverse Effect.
 
Section 5.2 Subsidiaries.  Schedule 5.2 (as updated from time to time pursuant
to Section 7.1) hereto identifies each Material Subsidiary, such Material
Subsidiary’s jurisdiction of incorporation or formation, the percentage of
issued and outstanding shares of each class of such Material Subsidiary’s
capital stock or other equity interests owned by the Borrower and/or the
Borrower’s Subsidiaries and, if such percentage is not one hundred percent
(100%) (excluding directors’ qualifying shares as required by law), a
description of each class of its authorized capital stock and the number of
shares or equity interests of each class issued and outstanding.  Each Material
Subsidiary is duly organized and existing in good standing under the laws of the
jurisdiction of its organization, has all necessary organizational power to
carry on its present business, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business transacted by
it or the nature of the Property owned or leased by it makes such licensing or
qualification necessary and in which the failure to be so licensed or qualified
would have a Material Adverse Effect.  All of the issued and outstanding shares
of capital stock or other equity interests, as applicable, of each Material
Subsidiary owned directly or indirectly by the Borrower are validly issued and
outstanding and fully paid and nonassessable.  All such shares and other equity
interests owned by the Borrower are owned beneficially, and of record, free of
any Lien, except as permitted in Section 7.9.
 
Section 5.3 Corporate Authority and Validity of Obligations.  The Borrower has
all necessary corporate power and authority to execute, deliver and perform its
obligations under this Agreement and the Notes and to consummate the
transactions herein contemplated, and the execution, delivery and performance,
and the consummation of the transactions herein contemplated, by the Borrower of
this Agreement and the Notes have been duly authorized by all necessary
corporate action on its part; and this Agreement has been duly and validly
executed and delivered by the Borrower and constitutes, and the Notes when
executed and delivered for value will
 
1663651.11-New York Server 7A - MSW
 
30

--------------------------------------------------------------------------------

 
 
constitute, its legal, valid and binding obligation, enforceable in accordance
with their terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization or moratorium or similar laws affecting the rights of
creditors generally and subject to general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity).
 
Section 5.4 Financial Statements.  The consolidated balance sheet and
consolidated statement of capitalization of Nicor as of December 31, 2010 and
the notes thereto (the “12/31 Financials”) and the related consolidated
statements of operations and cash flows of Nicor for the fiscal year ended on
said date heretofore furnished to the Lenders, are complete and correct and
fairly present the consolidated financial condition of Nicor as of said dates,
and the results of its operations for the fiscal year ended on said date.  On
said dates the Borrower did not have any material contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in the 12/31 Financials as of said date or as
previously disclosed in the SEC Disclosure Documents. As of the Closing Date,
since December 31, 2010 there has been no event or series of events which has
resulted in, or reasonably could be expected to result in, a Material Adverse
Effect.
 
Section 5.5 No Litigation; No Labor Controversies.  (a)  Except as previously
disclosed in the SEC Disclosure Documents, as of the Closing Date, there are no
legal or arbitral proceedings or any proceedings by or before any Governmental
Authority or agency, now pending or (to the knowledge of the Borrower)
threatened against the Borrower as to which there is a reasonable possibility of
an adverse determination and which, if adversely determined, could have a
Material Adverse Effect during the term of this Agreement.
 
(b) There are no labor controversies pending or, to the best knowledge of
Borrower, threatened against the Borrower or any Subsidiary of the Borrower
which could (individually or in the aggregate) have a Material Adverse Effect.
 
Section 5.6 Taxes.  The Borrower has filed all United States Federal income tax
returns and all other material tax returns which are required to be filed by it
and has paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Borrower except for any such taxes that are being
contested in good faith and by proper proceedings and against which adequate
reserves are being maintained.  The charges, accruals and reserves on the books
of the Borrower in respect of taxes are in conformance with GAAP.
 
Section 5.7 Approvals.  No material authorization, consent, approval, license,
exemption, filing or registration with any court or Governmental Authority, nor
any approval or consent of the stockholders of the Borrower or any Subsidiary of
the Borrower or any material approval, authorization or consent from any other
Person, is necessary for the valid execution, delivery or performance by the
Borrower or any Subsidiary of the Borrower of any Credit Document to which it is
a party, except for such
 
1663651.11-New York Server 7A - MSW
 
31

--------------------------------------------------------------------------------

 
 
authorizations, consents, approvals, licenses, exemptions, filings or
registrations which have been made or obtained.
 
Section 5.8 ERISA.  During the twelve consecutive-month period prior to the date
of the execution and delivery of this Agreement and prior to the date of any
Borrowing, no steps have been taken to terminate or completely or partially
withdraw from any Pension Plan, and no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under section 303
(k) of ERISA.  No condition exists or event or transaction has occurred with
respect to any Pension Plan which might result in the incurrence by the Borrower
or any member of the Controlled Group of any material liability, fine or
penalty.  Except as previously disclosed in the SEC Disclosure Documents, the
Borrower does not have any contingent liability with respect to any
post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.
 
Section 5.9 Government Regulation.  Neither Borrower nor any Subsidiary of
Borrower is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.
 
Section 5.10 Margin Stock; Use of Proceeds.  The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock, and no proceeds of any borrowings hereunder will be used for a purpose
which violates, or would be inconsistent with, F.R.S. Board Regulation U or X,
or any official rulings on or interpretations of such regulations.  Terms for
which meanings are provided in F.R.S. Board Regulation U or X or any regulations
substituted therefor, as from time to time in effect, are used in this Section
5.10 with such meanings.  The proceeds of the Loans will be used solely to
provide back-up for commercial paper, the proceeds of which will be used or have
been used to purchase natural gas, and for other general corporate purposes.
 
Section 5.11 Environmental Warranties.  Except as previously disclosed in the
SEC Disclosure Documents, as of the Closing Date:
 
(a) all facilities and Property (including underlying groundwater) owned,
operated or leased by the Borrower are in material compliance with all
Environmental Laws, except for such instances of noncompliance as are unlikely,
singly or in the aggregate, to have a Material Adverse Effect;
 
(b) there have been no past, and there are no pending or threatened:
 
(i) claims, complaints, notices or requests for information received by the
Borrower with respect to any alleged violation of any Environmental Law or,
 
(ii) complaints, notices or inquiries to the Borrower regarding potential
liability under any Environmental Law;
 
1663651.11-New York Server 7A - MSW
 
32

--------------------------------------------------------------------------------

 
 
except as are unlikely, singly or in the aggregate, to have a Material Adverse
Effect;
 
(c) there have been no Releases of Hazardous Materials at, on or under any
Property now or previously owned, operated or leased by the Borrower that,
singly or in the aggregate, are reasonably likely to have a Material Adverse
Effect;
 
(d) the Borrower has been issued and is in material compliance with all permits,
certificates, approvals, licenses and other authorizations relating to
environmental matters and necessary for its businesses, except where the failure
to maintain or comply with any of the foregoing is not reasonably likely to have
a Material Adverse Effect during the term of this Agreement;
 
(e) there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any Property now or previously owned,
operated or leased by the Borrower, singly or in aggregate, that are reasonably
likely to have a Material Adverse Effect;
 
(f) the Borrower has not directly transported or directly arranged for the
transportation of any Hazardous Material to any location which is listed or
proposed for listing on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar state list or which is the subject of Federal, state
or local enforcement actions or other investigations which may lead to material
claims against the Borrower for any remedial work, damage to natural resources
or personal injury, including claims under CERCLA that, singly or in the
aggregate, are reasonably likely to have a Material Adverse Effect during the
term of this Agreement;
 
(g) there are no polychlorinated biphenyls or friable asbestos present at any
Property now or previously owned, operated or leased by the Borrower that,
singly or in the aggregate, are reasonably likely to have a Material Adverse
Effect during the term of this Agreement; and
 
(h) no conditions exist at, on or under any Property now or previously owned or
leased by the Borrower which, with the passage of time, or the giving of notice
or both, would give rise to liability under any Environmental Law, which would
have a Material Adverse Effect during the term of this Agreement.
 
Section 5.12 Ownership of Property; Liens.  The Borrower and each Subsidiary of
the Borrower owns good title to, or a valid leasehold interest in, or other
enforceable interest in, its Property to the extent owned or leased by it
(except where the failure to have such title, a valid leasehold interest or
other enforceable interest is not reasonably likely to have a Material Adverse
Effect) free and clear of all Liens, except as permitted in Section 7.9.
 
Section 5.13 Compliance with Agreements.  None of the execution and delivery of
this Agreement and the Notes, the consummation of the transactions herein
 
1663651.11-New York Server 7A - MSW
 
33

--------------------------------------------------------------------------------

 
 
contemplated and compliance with the terms and provisions hereof will conflict
with or result in a breach of, or require any consent under, (i) the charter or
by-laws of the Borrower, or (ii) any applicable law or regulation, or any order,
writ, injunction or decree of any court or Governmental Authority, or (iii) any
Contractual Obligation to which the Borrower is a party or by which it is bound
or to which it is subject, or constitute a default under any such Contractual
Obligation, or result in the creation or imposition of any Lien upon any of the
revenues or assets of the Borrower pursuant to the terms of any such Contractual
Obligation except in the case of this clause (iii) as would not have a Material
Adverse Effect.
 
Section 5.14 Full Disclosure.  All factual information heretofore or
contemporaneously furnished by or on behalf of the Borrower in writing to the
Administrative Agent or the Lenders for purposes of or in connection with this
Agreement or any transaction contemplated hereby is, when taken as a whole, true
and accurate in every material respect on the date as of which such information
is dated or certified and as of the date of execution and delivery of this
Agreement by the Lenders, and such information, when taken as a whole, is not
incomplete by omitting to state any material fact necessary to make such
information not misleading. All other such factual information hereafter
furnished by or on behalf of the Borrower will be, when taken as a whole, true
and accurate in every material respect on the date as of which such information
is dated or certified, and such information, when taken as a whole, shall not be
incomplete by omitting to state any material fact necessary to make such
information not misleading.
 
Section 5.15 Solvency.  The Borrower and each of its Material Subsidiaries,
individually and on a consolidated basis, is Solvent.
 
SECTION 6.  CONDITIONS PRECEDENT.

 
The obligation of each Lender to effect a Borrowing shall be subject to the
following conditions precedent:
 
Section 6.1 Initial Borrowing.  Before or concurrently with the initial
Borrowing:
 
(a) The Administrative Agent shall have received the favorable written opinion
of Latham & Watkins LLP, counsel to Borrower;
 
(b) The Administrative Agent shall have received copies of the Borrower’s (i)
Articles of Incorporation, together with all amendments and (ii) bylaws (or
comparable constituent documents) and any amendments thereto, certified in each
instance by its Secretary or an Assistant Secretary;
 
(c) The Administrative Agent shall have received copies of resolutions of the
Borrower’s Board of Directors authorizing the execution
 
1663651.11-New York Server 7A - MSW
 
34

--------------------------------------------------------------------------------

 
 
and delivery of the Credit Documents and the consummation of the transactions
contemplated thereby together with specimen signatures of the persons authorized
to execute such documents on the Borrower’s behalf, all certified in each
instance by its Secretary or Assistant Secretary;
 
(d) The Administrative Agent shall have received for each Lender that requests a
Note, such Lender’s duly executed Note of the Borrower dated the date hereof and
otherwise in compliance with the provisions of Section 2.9(a) hereof;
 
(e) The Administrative Agent shall have received a duly executed counterpart of
this Agreement from each of the Lenders and the Borrower;
 
(f) The Administrative Agent shall have received a duly executed Compliance
Certificate containing financial information as of December  31, 2010;
 
(g) Except as set forth on Schedule 6.1, neither the Borrower nor any of its
Subsidiaries shall have, during the period from December 31, 2010 to the Closing
Date, issued, incurred, assumed, created, become liable for, contingently or
otherwise, any material Indebtedness other than the issuance of commercial paper
consistent with past practices;
 
(h) The Borrower shall have paid to the Administrative Agent for the benefit of
each Lender the applicable fees for providing its Commitment under this
Agreement;
 
(i) The Borrower shall have delivered the SEC Disclosure Documents which Nicor
or the Borrower shall have filed with the Securities and Exchange Commission (or
any governmental agency substituted therefore) or any national securities
exchange on or after January 1, 2011;
 
(j) The 364 Day Credit Agreement, dated as of April 23, 2010, among the
Borrower, the Administrative Agent and the other financial institutions party
thereto has terminated (upon maturity or otherwise) in accordance with its
terms; and
 
(k) The Administrative Agent shall have received such other documents and
information as it may reasonably request.
 
By executing this Agreement, the Administrative Agent and each of the Lenders
agrees that each condition set forth in this Section 6.1 has been satisfied.
 
1663651.11-New York Server 7A - MSW
 
35

--------------------------------------------------------------------------------

 
 
Section 6.2 All Borrowings.  As of the time of each Borrowing hereunder (other
than the continuation of a Eurodollar Loan or the conversion of a Base Rate Loan
to a Eurodollar Loan or a Eurodollar Loan to a Base Rate Loan):
 
(a) The Administrative Agent shall have received the notice required by Section
2.4 hereof;
 
(b) Each of the representations and warranties set forth in Section 5 hereof
shall be and remain true and correct in all material respects as of said time,
except that if any such representation or warranty relates solely to an earlier
date it need only remain true as of such date (including, but not limited to,
the representations and warranties set forth in the last sentence of Section 5.4
and in Sections 5.5(a) and 5.11, which shall be true and correct in all material
respects as of the Closing Date only); and
 
(c) No Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Borrowing.
 
(d) Each request for a Borrowing shall be deemed to be a representation and
warranty by Borrower on the date of such Borrowing as to the facts specified in
paragraphs (b) and (c) of this Section 6.2.
 
SECTION 7.  COVENANTS.

 
The Borrower covenants and agrees that, so long as any Note or Loan is
outstanding hereunder, or any Commitment is available to or in use by the
Borrower hereunder, except to the extent compliance in any case is waived in
writing by the Required Lenders:
 
Section 7.1 Corporate Existence; Material Subsidiaries.  The Borrower shall, and
shall cause each of its Material Subsidiaries to, preserve and maintain its
corporate existence and all of its material rights, privileges and franchises if
failure to maintain such existence, rights, privileges or franchises would
materially and adversely affect the financial condition or operations of, or the
business taken as a whole, of the Borrower; except in each case, for any
transactions expressly permitted by Section 7.11.  Together with any financial
statements delivered pursuant to Section 7.6 hereof, Borrower shall deliver an
updated Schedule 5.2 to reflect any changes from the existing Schedule 5.2.
 
Section 7.2 Maintenance.  The Borrower will maintain all of its Properties used
or useful in its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to maintain such Property is not
reasonably likely to have a Material Adverse Effect.
 
Section 7.3 Taxes.  The Borrower will pay and discharge all taxes, assessments
and governmental charges or levies imposed on it or on its income or profits
 
1663651.11-New York Server 7A - MSW
 
36

--------------------------------------------------------------------------------

 
 
or on any of its Property prior to the date on which penalties attach thereto,
except for any such tax, assessment, charge or levy the payment of which is
being contested in good faith and by proper proceedings and against which
adequate reserves are being maintained.
 
Section 7.4 ERISA.  The Borrower will, and will cause each of its Subsidiaries
to, promptly pay and discharge all obligations and liabilities arising under
ERISA of a character which if unpaid or unperformed is reasonably likely to
result in the imposition of a Lien against any of its Properties, except to the
extent the imposition of such Lien would not result in a Material Adverse
Effect.
 
Section 7.5 Insurance.  The Borrower will keep insured by financially sound and
reputable insurers all Property of a character usually insured by corporations
engaged in the same or similar business similarly situated against loss or
damage of the kinds and in the amounts customarily insured against by such
corporations and carry such other insurance as is usually carried by such
corporations.  Borrower will, upon the reasonable request of a Lender, furnish
to such Lender a summary setting forth the nature and extent of the insurance
maintained pursuant to this Section 7.5.
 
Section 7.6 Financial Reports and Other Information.  (a)  The Borrower will
maintain a system of accounting in accordance with GAAP and will furnish to the
Administrative Agent and the Lenders and their respective duly authorized
representatives such information respecting the business and financial condition
of the Borrower and its Subsidiaries as any Lender or the Administrative Agent
may reasonably request.  The Borrower shall deliver (via email or otherwise) to
the Administrative Agent in form and detail satisfactory to the Administrative
Agent, each of the following (which the Administrative Agent shall forward to
the Lenders):
 
(i) as soon as available and in any event within 95 days after the end of each
fiscal year of Borrower, consolidated statements of income, common stockholders’
equity and cash flows of Borrower for such year and the related consolidated
balance sheet and statement of capitalization at the end of such year, setting
forth in each case in comparative form the corresponding figures for the
preceding fiscal year, and accompanied by an opinion thereon of independent
certified public accountants of recognized national standing, which opinion
shall state that said financial statements fairly present the consolidated
financial position and results of operations and cash flows of Borrower and its
consolidated Subsidiaries as at the end of, and for, such fiscal year, and
otherwise be without any Impermissible Qualification; provided that if Borrower
files its annual report on Form 10-K for the applicable annual period, and such
annual report contains the financial statements and accountants certifications,
opinions and statements described above, Borrower may satisfy the requirements
of this Section 7.6(a)(i) by delivering a copy of such annual report to the
Administrative Agent;
 
1663651.11-New York Server 7A - MSW
 
37

--------------------------------------------------------------------------------

 
 
(ii) as soon as available and in any event within 50 days after the end of each
of the first three fiscal quarterly periods of each fiscal year of Borrower,
consolidated statements of income of Borrower for such period and for the period
from the beginning of the respective fiscal year to the end of such period, and
consolidated cash flows for the period from the beginning of the respective
fiscal year to the end of such period, and the related consolidated balance
sheet as at the end of such period, all of the foregoing prepared by Borrower in
reasonable detail in accordance with GAAP and certified by Borrower’s Chief
Financial Officer, Vice President-Controller or Treasurer as fairly presenting
the financial condition as at the dates thereof and the results of operations
for the periods covered thereby (except for the absence of footnotes and
year-end adjustments); provided that if Borrower files a Form 10-Q for the
applicable quarterly period, and such quarterly report contains the financial
statements and certifications described above, the Borrower may satisfy the
requirements of this Section 7.6(a)(ii) by delivering a copy of such quarterly
report to the Administrative Agent.
 
(b) Each financial statement furnished to the Administrative Agent pursuant to
subsection (a) of this Section 7.6 shall be accompanied by a Compliance
Certificate in the form of Exhibit B hereto signed by the Chief Financial
Officer, Vice President – Controller or Treasurer of the Borrower.  Information
required to be delivered pursuant to subsections (a), (d) and (e) of this
Section 7.6 shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Administrative Agent (via email or otherwise)
that such information has been posted on Nicor’s website on the Internet at
www.nicor.com, at www.sec.gov/edgar/searchedgar/webusers.htm or at another
website identified in such notice and accessible by the Lenders without charge,
provided that (i) such notice may be included in a Compliance Certificate in the
form of Exhibit B and (ii) the Borrower shall deliver paper copies of the
information required to be delivered pursuant to subsections (a), (d) and (e) of
this Section 7.6 to any Lender that requests such delivery.
 
(c) Borrower will promptly (and in any event within five Business Days after an
officer of the Borrower has knowledge thereof) give notice to the Administrative
Agent of (i) any Default or Event of Default of which the Borrower has
knowledge, including in such notice a description of the same in reasonable
detail, and indicating what action is being undertaken with respect to such
Default or Event of Default; and (ii) any event or condition which in the
opinion of the Borrower could reasonably be expected to have a Material Adverse
Effect.
 
(d) Promptly upon their becoming available, and without duplication of the other
materials required to be delivered pursuant to this Agreement, the Borrower will
deliver (via email or otherwise) to the Administrative Agent, with copies for
each Lender copies of all registration statements and regular periodic reports,
if any, which the
 
1663651.11-New York Server 7A - MSW
 
38

--------------------------------------------------------------------------------

 
 
Borrower (or, prior to the Merger Effective Date, Nicor) shall have filed with
the SEC (or any governmental agency substituted therefore) or any national
securities exchange.
 
(e) Promptly upon the mailing thereof to the shareholders of the Borrower (or,
prior to the Merger Effective Date, Nicor) generally, and without duplication of
the other materials required to be delivered pursuant to this Agreement, the
Borrower  will deliver to the Administrative Agent copies of all financial
statements, reports and proxy statements so mailed (which the Administrative
Agent shall forward to the Lenders).
 
(f) Immediately upon becoming aware of the institution of any steps by the
Borrower (or, prior to the Merger Effective Date, Nicor), or any other Person to
terminate any Pension Plan or the complete or partial withdrawal from any
Pension Plan by Nicor or any member of its Controlled Group which could result
in a liability to Nicor or any of its Subsidiaries of a liability in excess of
$20,000,000, or the failure to make a required contribution to any Pension Plan
if such failure is sufficient to give rise to a Lien under Section 303(k) of
ERISA securing an amount in excess of $20,000,000, or the taking of any action
with respect to a Pension Plan which could result in the requirement that the
Borrower (or, prior to the Merger Effective Date, Nicor) furnish a bond or other
security to the PBGC or such Pension Plan in excess of $20,000,000, or the
occurrence of any event with respect to any Pension Plan which could result in
the incurrence by the Borrower (or, prior to the Merger Effective Date, Nicor)
of any material liability, fine or penalty, or any material increase in the
contingent liability of the Borrower (or, prior to the Merger Effective Date,
Nicor) with respect to any post-retirement Welfare Plan benefit, the Borrower
will deliver to the Administrative Agent notice thereof and copies of all
documentation relating thereto which the Administrative Agent shall forward to
the Lenders.
 
Section 7.7 Lender Inspection Rights.  For purposes of confirming compliance
with the Credit Documents or after the occurrence and during the continuance of
an Event of Default, upon reasonable notice from the Administrative Agent or the
Required Lenders, Borrower will, permit the Lenders (and such Persons as any
Lender may designate) during normal business hours to visit and inspect, under
Borrower’s guidance, any of the Properties of Borrower or any of its Material
Subsidiaries, to examine all of their books of account, records, reports and
other papers, to make copies and extracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and with their independent public accountants (and by this provision
Borrower authorizes such accountants to discuss with the Lenders (and such
Persons as any Lender may designate) the finances and affairs of Borrower and
its Material Subsidiaries) all at such reasonable times and as often as may be
reasonably requested; provided, however, that except upon the occurrence and
during the continuation of any Default or Event of Default, not more than one
such visit and inspection may be conducted in any twelve month period.  So long
as no Event of Default shall have occurred and be continuing, the Borrower shall
only be required to pay the costs and expenses of professionals retained by the
Administrative Agent in connection with any such visit or inspection no more
than once annually.  After the occurrence of an
 
1663651.11-New York Server 7A - MSW
 
39

--------------------------------------------------------------------------------

 
 
Event of Default, the Borrower shall be obligated to pay all reasonable costs
and expenses incurred by the Administrative Agent and the Lenders in connection
with such visitations and inspections. The Borrower shall receive advance notice
of any proposed discussion with such accountants and shall have the right to
participate therein.
 
Section 7.8 Conduct of Business.  The Borrower will not engage in any material
line of business materially unrelated to the lines of business in which the
Borrower and its Subsidiaries are engaged on the Closing Date.
 
Section 7.9 Liens.  Borrower will not, nor will it permit any of its Material
Subsidiaries to, create, incur, permit or suffer to exist any Lien on any of its
Property, whether now owned or hereafter acquired by the Borrower or any
Material Subsidiary of the Borrower; provided, however, that this Section 7.9
shall not apply to or operate to prevent:
 
(a) Liens arising by operation of law which are incurred in the ordinary course
of business which do not in the aggregate materially detract from the value of
the Property subject thereto or materially impair the use thereof in the
operation of the business of Borrower or any of its Material Subsidiaries;
 
(b) Liens for taxes or assessments or other government charges or levies on the
Borrower or any Material Subsidiary of the Borrower or their respective
Properties which are not past due or which are being contested in good faith by
appropriate proceedings and for which reserves in conformity with GAAP have been
provided on the books of the Borrower; provided that the aggregate amount of
liabilities (including interest and penalties, if any) of the Borrower and its
Material Subsidiaries secured by such Liens shall not exceed $20,000,000 at any
one time outstanding;
 
(c) Liens arising out of judgments or awards against the Borrower or any
Material Subsidiary of the Borrower, or in connection with surety or appeal
bonds in connection with bonding such judgments or awards, the time for appeal
from which or petition for rehearing of which shall not have expired or with
respect to which the Borrower or such Material Subsidiary shall be prosecuting
an appeal or proceeding for review, and with respect to which it shall have
obtained a stay of execution pending such appeal or proceeding for review;
provided that the aggregate amount of liabilities (including interest and
penalties, if any) of Borrower and its Material Subsidiaries secured by such
Liens shall not exceed $20,000,000 at any one time outstanding;
 
(d) Survey exceptions or encumbrances, easements or reservations, or rights of
others for rights-of-way, utilities and other similar purposes, or zoning or
other restrictions as to the use of real Properties which do not
 
1663651.11-New York Server 7A - MSW
 
40

--------------------------------------------------------------------------------

 
 
materially impair their use in the operation of the business of the Borrower or
any Material Subsidiary of the Borrower;
 
(e) Liens existing on the date hereof and Liens granted pursuant to the terms of
the Nicor Gas Indenture and any extension, renewal or replacement thereof (or
successive extensions, renewals or replacements) in whole or in part, provided,
however, that the principal amount of Indebtedness of the Borrower or any of its
Material Subsidiaries secured thereby shall not exceed the principal amount of
Indebtedness of the Borrower or any of its Material Subsidiaries secured as of
the Closing Date, and that such extension, renewal or replacement shall be
limited to the Property of the Borrower or any of its Material Subsidiaries
which was subject to the Lien so extended, renewed or replaced;
 
(f) Liens securing Indebtedness and other obligations; provided that such Liens
permitted by this paragraph (f) shall only be permitted to the extent the
aggregate amount of Indebtedness and other obligations secured by all such Liens
does not exceed ten percent (10%) of the difference between (A) Consolidated
Assets as reflected on the most recent balance sheet delivered pursuant to
Section 7.6, minus (B) the amount of Indebtedness then outstanding under the
Nicor Gas Indenture;
 
(g) Liens in favor of carriers, warehousemen, mechanics, materialmen and
landlords granted in the ordinary course of business for amounts not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;
 
(h) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits;
 
(i) Liens with respect to any surplus assets leased by the Borrower or any of
its Material Subsidiaries;
 
(j) Liens on any Properties or assets owned by a Person other than the Borrower
or any Material Subsidiary of the Borrower if the Borrower or a Material
Subsidiary of the Borrower holds only leasehold interests or easements,
rights-of-way, licenses or similar rights of use or occupancy with respect to
such Properties or assets;
 
(k) Liens on accounts receivables securing Indebtedness not to exceed
$200,000,000 at any time, on terms and conditions that are reasonable and
customary for similar transactions; and
 
1663651.11-New York Server 7A - MSW
 
41

--------------------------------------------------------------------------------

 
 
(l) Liens incurred in connection with sale and leaseback transactions permitted
under Section 7.22, to the extent that such liens apply only to the property or
assets subject to such permitted sale and leaseback transactions;
 
provided, that, except as may be created under the Nicor Gas Indenture, the
foregoing paragraphs shall not be deemed under any circumstance to permit a Lien
to exist on, and Borrower agrees it will not permit to exist a Lien on, (i) any
capital stock or other equity interests of the Borrower, or (ii) the Borrower’s
natural gas inventory or any receivables arising from the sale of such
inventory.
 
Any Lien which when incurred or permitted to exist complies with the
requirements of paragraphs (a) through (l) above may continue to exist, and
shall be permitted hereunder, notwithstanding that such Lien if incurred
thereafter would not comply with such requirement.
 
Section 7.10 Use of Proceeds; Regulation U.  The proceeds of each Borrowing will
be used by the Borrower solely to provide back-up for commercial paper and for
general corporate purposes.  The Borrower will not use any part of the proceeds
of any of the Borrowings directly or indirectly to purchase or carry any margin
stock (as defined in Section 5.10 hereof) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.
 
Section 7.11 Mergers, Consolidations and Sales of Assets.  The Borrower will
not, nor will it permit any of its Material Subsidiaries to, (i) consolidate
with or be a party to merger with any other Person or (ii) sell, lease or
otherwise dispose of all or a “substantial part” of the assets of the Borrower
and its Subsidiaries; provided, however, that (w) the foregoing shall not
prohibit any sale, lease, transfer or disposition if (A) such transaction does
not result in a downgrade of the Borrower’s S&P Rating below BBB, Fitch Rating
below BBB or Moody’s Rating below Baa2, (B) the cash consideration (or other
consideration acceptable to the Required Lenders) for such transaction shall be
in an amount not less than 75% of the fair market value of the applicable
assets, and (C) such transaction, when combined with all other such
transactions, would not have a Material Adverse Effect, taken as a whole, (x)
any Subsidiary of the Borrower may merge or consolidate with or into or sell,
lease or otherwise convey all or a substantial part of its assets to the
Borrower or any Subsidiary of which the Borrower holds (directly or indirectly)
at least the same percentage equity ownership; provided that in any such merger
or consolidation involving the Borrower, the Borrower shall be the surviving or
continuing corporation, and (y) the Borrower and its Subsidiaries may sell
inventory in the ordinary course of business.
 
As used in this Section 7.11, a sale, lease, transfer or disposition of assets
during any fiscal year shall be deemed to be of a “substantial part” of the
consolidated assets of the Borrower and its Subsidiaries if the net book value
of such assets, when added to the net book value of all other assets sold,
leased, transferred or disposed of by the Borrower and its Subsidiaries during
such fiscal year (other than obsolete or surplus Property and
 
1663651.11-New York Server 7A - MSW
 
42

--------------------------------------------------------------------------------

 
 
inventory in the ordinary course of business) exceeds ten percent (10%) of the
total assets of the Borrower and its Subsidiaries, determined on a consolidated
basis as of the last day of the immediately preceding fiscal year.
 
Section 7.12 Environmental Matters.  The Borrower will:
 
(a) use and operate all of its facilities and Properties in compliance with all
Environmental Laws except for such noncompliance which, singly or in the
aggregate, will not have a Material Adverse Effect, keep all necessary permits,
approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in compliance therewith, except where
the failure to keep such permits, approvals, certificates, licenses or other
authorizations, or any noncompliance with the provisions thereof, will not have
a Material Adverse Effect, and handle all Hazardous Materials in compliance with
all applicable Environmental Laws, except for any noncompliance that will not
have a Material Adverse Effect; and
 
(b) promptly notify the Administrative Agent and provide copies upon receipt of
all written inquiries from any Governmental Authority, claims, complaints or
notices relating to the condition of its facilities and Properties or compliance
with Environmental Laws which will have a Material Adverse Effect.
 
Section 7.13 Investments, Acquisitions, Loans, Advances and Guaranties.  The
Borrower will not, nor will it permit any Material Subsidiary of the Borrower
to, directly or indirectly, make, retain or have outstanding any investments
(whether through purchase of stock or obligations or otherwise) in, or loans or
advances to, any other Person, or acquire all or any substantial part of the
assets or business of any other Person or division thereof, or be or become
liable as endorser, guarantor, surety or otherwise (such as liability as a
general partner) for any debt, obligation or undertaking of any other Person, or
otherwise agree to provide funds for payment of the obligations of another, or
supply funds thereto or invest therein or otherwise assure a creditor of another
against loss, or apply for or become liable to the issuer of a letter of credit
which supports an obligation of another, or subordinate any claim or demand it
may have to the claim or demand of any other Person (cumulatively, all of the
foregoing “Investments”); provided, however, that the foregoing provisions shall
not apply to nor operate to prevent:
 
(a) ICC Permitted Investments;
 
(b) ownership of stock, obligations or securities received in settlement of
debts owing to the Borrower or any Subsidiary;
 
(c) endorsements of negotiable instruments for collection in the ordinary course
of business;
 
1663651.11-New York Server 7A - MSW
 
43

--------------------------------------------------------------------------------

 
 
(d) loans and advances to employees in the ordinary course of business for
travel, relocation, and similar purposes;
 
(e) Investments (i) in or with respect to Nicor or any Subsidiary of the
Borrower, including intercompany loans, or (ii) existing on the Closing Date;
 
(f) Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business;
 
(g) Investments in Persons engaged in substantially the same lines of business
as the lines of business that the Borrower is permitted to be engaged in under
Section 7.8 so long as, unless consented to by the Required Lenders, (i) no
downgrade in the S&P Rating below BBB, Fitch Rating below BBB or Moody’s Rating
below Baa2 would occur as a result of the consummation of such Investment, (ii)
if such Investment is for the purpose of acquiring another Person, the Board of
Directors (or similar governing body) of such Person being acquired has approved
being so acquired, and (iii) no Default or Event of Default has occurred and is
continuing at the time of, or would occur as a result of, such Investment;
 
(h) Guarantees by the Borrower or any of its Subsidiaries of any Indebtedness
(so long as such Indebtedness is permitted pursuant to Section 7.14) or other
obligations of the Borrower or any of its Subsidiaries; and
 
(i) other Investments in addition to those set forth above not to exceed an
aggregate amount of $50,000,000 outstanding at any one time.
 
Any Investment which when made complies with the requirements of paragraphs (a)
through (h) above may continue to be held notwithstanding that such Investment
if made thereafter would not comply with such requirements.
 
In determining the amount of investments, acquisitions, loans, advances and
guarantees permitted under this Section 7.13, investments and acquisitions shall
always be taken at the original cost thereof (regardless of any subsequent
appreciation or depreciation therein), loans and advances shall be taken at the
principal amount thereof then remaining unpaid, and guarantees shall be taken at
the amount of obligations guaranteed thereby.
 
Section 7.14 Restrictions on Indebtedness.  The Borrower will not, nor will it
permit any of its Material Subsidiaries to, issue, incur, assume, create, become
liable for, contingently or otherwise, or have outstanding any Indebtedness,
provided that the foregoing provisions shall not restrict nor operate to prevent
the following Indebtedness:
 
1663651.11-New York Server 7A - MSW
 
44

--------------------------------------------------------------------------------

 
 
(a) the Obligations; and
 
(b) any other Indebtedness so long as after giving effect to the incurrence
thereof the Borrower shall be in compliance with the Leverage Ratio set forth in
Section 7.15.
 
Section 7.15 Leverage Ratio.  The Borrower will cause Nicor not to permit the
ratio of Nicor’s Consolidated Indebtedness to Nicor’s Capital to exceed 0.70 to
1.00 at the end of any fiscal quarter of Nicor; provided that from and following
the Merger Effective Date, this ratio will be calculated at the level of the
Borrower in the same manner as this ratio was calculated at Nicor’s level prior
to the Merger Effective Date.
 
For the purposes of the calculation of the ratio of Nicor’s Consolidated
Indebtedness to Nicor’s Capital, (1) any non-cash effects resulting from
adoption of the proposed “Statement of Financial Accounting Standards dated
March 31, 2006: Employers’ Accounting for Defined Pension and other
Postretirement Plans, an amendment of FASB Statements No. 87, 88, 106, and
132(R)” shall be excluded; (2) any hybrid equity securities, meaning any
securities issued by Nicor and/or its subsidiaries or a financing vehicle of
Nicor and/or its subsidiaries that (i) are classified as possessing a minimum of
“intermediate equity content” by S&P, Basket C equity credit by Moody’s, and 50%
equity credit by Fitch and (ii) require no repayments or prepayments and no
mandatory redemptions or repurchases, in each case, prior to at least 91 days
after the later of the termination of the Commitments and the repayment in full
of the Loans and all other amounts due under this Agreement, shall be excluded
from Nicor’s Consolidated Indebtedness and (3) any mandatorily convertible
securities, meaning any mandatorily convertible equity-linked securities issued
by Nicor and/or its subsidiaries, so long as the terms of such securities
require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Loans and all
other amounts due under the this Agreement, shall be excluded from Nicor’s
Consolidated Indebtedness; provided that from and following the Merger Effective
Date, this ratio will be calculated at the level of the Borrower in the same
manner as this ratio was calculated at Nicor’s level prior to the Merger
Effective Date.
 
Section 7.16 Intentionally Omitted.
 
Section 7.17 Dividends and Other Shareholder Distributions.  (a)  The Borrower
shall not (i) declare or pay any dividends or make a distribution of any kind
(including by redemption or purchase) on or relating to its outstanding capital
stock, or (ii) repay (directly, through sinking fund payments or otherwise) any
Indebtedness or other obligations owing to an Affiliate unless in either
circumstance no Default or Event of Default exists prior to or would result
after giving effect to such action; provided that nothing in this Section shall
prohibit the Borrower from paying a dividend which was declared as otherwise
permitted hereby.
 
1663651.11-New York Server 7A - MSW
 
45

--------------------------------------------------------------------------------

 
 
(b) Except as set forth on Schedule 7.17, the Borrower will not permit any of
its Material Subsidiaries, directly or indirectly, to create or otherwise cause
or suffer to exist or become effective any consensual encumbrance or restriction
of any kind on the ability of any such Material Subsidiary to: (1) pay dividends
or make any other distribution on any of such Material Subsidiary’s capital
stock owned by the Borrower or any Material Subsidiary of the Borrower, (2) pay
any Indebtedness owed to the Borrower or any other Material Subsidiary, (3) make
loans or advances to the Borrower or any other Material Subsidiary, or (4)
transfer any of its Property or assets to the Borrower or any other Material
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of:
 
(a) customary non-assignment provisions of any contract and customary provisions
restricting assignment or subletting in any lease governing a leasehold interest
of any Material Subsidiary; and
 
(b) customary restrictions contained in any consensual Liens that are permitted
pursuant to Section 7.9.
 
Section 7.18 No Negative Pledges.  Except (i) as set forth on Schedule 7.17,
(ii) for restrictions by reason of customary provisions restricting assignment,
subletting or other transfers contained in leases, licenses and other similar
agreements entered into in the ordinary course of business to the extent that
such restrictions apply only to the property or assets subject to such leases,
licenses or similar agreements and (iii) for any prohibition or limitation that
consists of reasonable and customary restrictions and conditions contained in
any agreement relating to the sale of any property permitted under this
agreement pending the consummation of such sale and only to the extent that such
restrictions apply only to the property or assets subject to such agreement, and
(iv) for any prohibition or limitation in the Merger Agreement or that consists
of reasonable and customary restrictions and conditions contained in any
agreement permitted under this Agreement, the Borrower will not, and will not
permit any of its Material Subsidiaries to enter into or suffer to exist any
agreement (except the Credit Documents) prohibiting the creation or assumption
of any security interest upon its properties or assets, whether now owned or
hereafter acquired by the Borrower or Material Subsidiary, as applicable;
provided, however, in the case of a consensual Lien on assets or property that
is permitted pursuant to Section 7.9, the Lien holder may, solely with respect
of the assets or property to which such Lien attaches, contract for and receive
a negative pledge with respect thereto and the proceeds thereof.
 
Section 7.19 Transactions with Affiliates.  The Borrower will not, nor will it
permit any of its Subsidiaries to, enter into or be a party to any material
transaction or arrangement with any Affiliate of such Person, including without
limitation, for purchase from, sale to or exchange of Property with, for merger
or consolidation with or into, or the rendering of any service by or for, any
Affiliate, except (i) pursuant to the reasonable requirements of the Borrower’s
or such Subsidiary’s business and upon terms no less favorable to the Borrower
or such Subsidiary than could be obtained in a similar transaction involving a
third-party, (ii) any ICC Regulated Transaction, (iii) to the extent
 
1663651.11-New York Server 7A - MSW
 
46

--------------------------------------------------------------------------------

 
 
such material transaction or arrangement would not result in a Material Adverse
Effect, or (iv) as otherwise permitted in this Agreement.
 
Section 7.20 Compliance with Laws.  The Borrower will comply with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority if failure to comply with such requirements would result
in a Material Adverse Effect.
 
Section 7.21 Derivative Obligation.  The Borrower will not, nor will it permit
any of its Subsidiaries, to enter into any Derivative Obligations other than
Permitted Derivative Obligations.
 
Section 7.22 Sales and Leasebacks.  The Borrower will not, nor will it permit
any of its  Subsidiaries to, enter into any arrangement with any bank, insurance
company or other lender or investor providing for the leasing by the Borrower or
any Subsidiary of Borrower of any Property theretofore owned by it and which has
been or is to be sold or transferred by such owner to such lender or investor if
the total amount of rent and other obligations of the Borrower and its
Subsidiaries under such lease, when combined with all rent and other obligations
of Borrower and its Subsidiaries under all such leases, would exceed
$50,000,000.
 
Section 7.23 OFAC; BSA.  The Borrower will ensure, and cause each of its
Subsidiaries to ensure, that each person who owns a controlling interest in or
otherwise controls a Borrower (a) is not nor shall it be (i) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (ii) a person designated under Section 1(b), (c) or (d)
of Executive Order No. 13224 (September 23, 2001), any related enabling
legislation or any other similar Executive Orders, and (b) complies with all
applicable Bank Secrecy Act (“BSA”) and anti-money laundering laws and
regulations.
 
SECTION 8.  EVENTS OF DEFAULT AND REMEDIES.

 
Section 8.1 Events of Default.  Any one or more of the following shall
constitute an Event of Default:
 
(a) (i) default in the payment when due of any fees, interest or of any other
Obligation not covered by clause (ii) below and such payment default continues
for three (3) Business Days or (ii) default in the payment when due of the
principal amount of any Loan;
 
(b) default by the Borrower in the observance or performance of any covenant set
forth in Section 7.1 (other than the last sentence thereof), Section 7.6(c),
Sections 7.10, 7.11, Sections 7.13 through 7.15, Section 7.17, and Section 7.21
hereof;
 
1663651.11-New York Server 7A - MSW
 
47

--------------------------------------------------------------------------------

 
 
(c) default by the Borrower in the observance or performance of any provision
hereof or of any other Credit Document not mentioned in (a) or (b) above, which
is not remedied within thirty (30) days after notice thereof shall have been
given to the Borrower by the Administrative Agent;
 
(d) (i) failure to pay when due Indebtedness in an aggregate principal amount of
$20,000,000 or more of the Borrower or any Material Subsidiary, or (ii) default
shall occur under one or more indentures, agreements or other instruments under
which any Indebtedness of the Borrower or any of its Material Subsidiaries in an
aggregate principal amount of $20,000,000 or more is outstanding and such
default shall continue for a period of time sufficient to permit the holder or
beneficiary of such Indebtedness or a trustee therefor to cause the acceleration
of the maturity of any such Indebtedness or any mandatory unscheduled
prepayment, purchase or funding thereof;
 
(e) any representation or warranty made herein or in any other Credit  Document
by the Borrower, or in any certificate furnished pursuant to any Credit Document
by the Borrower proves untrue in any material respect as of the date of the
issuance or making, or deemed making or issuance, thereof;
 
(f) the Borrower or any Material Subsidiary shall (i) fail to pay its debts
generally as they become due or admit in writing its inability to pay its debts
generally as they become due, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any substantial part of its Property, (iv) institute any proceeding
seeking to have entered against it an order for relief under the United States
Bankruptcy Code, as amended, to adjudicate it insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it or any
analogous action is taken under any other applicable law relating to bankruptcy
or insolvency, (v) take any corporate action (such as the passage by its board
of directors of a resolution) in furtherance of any matter described in parts
(i)-(iv) above, or (vi) fail to contest in good faith any appointment or
proceeding described in Section 8.1(g) hereof;
 
(g) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any Material Subsidiary, or any
substantial part of the Property of the Borrower or a Material Subsidiary, or a
proceeding described in Section 8.1(f)(iv) shall be
 
1663651.11-New York Server 7A - MSW
 
48

--------------------------------------------------------------------------------

 
 
instituted against the Borrower or any Material Subsidiary, and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of sixty (60) days;
 
(h) the Borrower or any Material Subsidiary shall fail within thirty (30) days
to pay, bond or otherwise discharge any judgment or order for the payment of
money in excess of $20,000,000, which is not stayed on appeal or otherwise being
appropriately contested in good faith in a manner that stays execution thereon;
 
(i) (i) the Borrower (or, prior to the Merger Effective Date, Nicor), or any
other member of the Controlled Group shall fail to pay to the PBGC or any
Pension Plan any amount or amounts aggregating in excess of $20,000,000 when
due, which if remain unpaid could reasonably result in a Lien against Borrower,
(ii) a notice of intent to terminate a Pension Plan or Pension Plans at a single
time having aggregate Unfunded Vested Liabilities in excess of $20,000,000
(collectively, a “Material Plan”) shall be filed by the sponsor of such Pension
Plan and it could reasonably be expected that the Borrower shall have liability
for any Unfunded Vested Liabilities in excess of $20,000,000 or  (iii) the PBGC
shall institute proceedings to terminate or cause a trustee to be appointed to
administer any Material Plan and it reasonably could be expected to result in
liability to the Borrower in excess of $20,000,000;
 
(j) the Borrower or any Subsidiary of the Borrower or any Person acting on
behalf of the Borrower or such Subsidiary or any governmental authority
challenges the validity of this Agreement, the Fee Letters or the Notes or the
Borrower’s or one of its Subsidiary’s obligations thereunder;
 
(k) a Change of Control Event shall have occurred; or
 
(l) the Borrower shall for any reason cease to be wholly liable for the full
amount of the Obligations owing by it.
 
Section 8.2 Non-Bankruptcy Defaults.  When any Event of Default other than those
described in subsections (f) or (g) of Section 8.1 hereof has occurred and is
continuing, the Administrative Agent shall, if so directed by the Required
Lenders, by written notice to Borrower: (a) terminate the remaining Commitments
and all other obligations of the Lenders hereunder on the date stated in such
notice (which may be the date thereof); and (b) declare the principal of and the
accrued interest on all outstanding Loans to be forthwith due and payable and
thereupon all outstanding Loans, including both principal and interest thereon,
and all other Obligations, shall be and become immediately due and payable
together with all other amounts payable under the Credit Documents without
further demand, presentment, protest or notice of any kind, all of which are
hereby waived by the Borrower.  The Administrative Agent, after giving notice to
Borrower pursuant to Section 8.1(c) or this Section 8.2, shall also promptly
send a
 
1663651.11-New York Server 7A - MSW
 
49

--------------------------------------------------------------------------------

 
 
copy of such notice to the other Lenders, but the failure to do so shall not
impair or annul the effect of such notice.
 
Section 8.3 Bankruptcy Defaults.  When any Event of Default described in
subsections (f) or (g) of Section 8.1 hereof has occurred and is continuing,
then all outstanding Loans, including both interest and principal thereon, and
all other Obligations shall immediately become due and payable together with all
other amounts payable under the Credit Documents without presentment, demand,
protest or notice of any kind, the obligation of the Lenders to extend further
credit pursuant to any of the terms hereof shall immediately terminate.
 
SECTION 9.  CHANGE IN CIRCUMSTANCES; TAXES.

 
Section 9.1 Change of Law.  Notwithstanding any other provisions of this
Agreement or any Note, if at any time after the date hereof any change in
applicable law or regulation or in the interpretation thereof makes it unlawful
for any Lender to make or continue to maintain Eurodollar Loans or to perform
its obligations as contemplated hereby, such Lender shall promptly give notice
thereof to the Borrower and such Lender’s obligations to make or maintain
Eurodollar Loans under this Agreement shall terminate until it is no longer
unlawful for such Lender to make or maintain Eurodollar Loans.  The Borrower
shall convert the outstanding principal amount of any such affected Eurodollar
Loans of such Lender into a Base Rate Loan and on the date of such conversion
pay to such Lender all interest accrued thereon at a rate per annum equal to the
interest rate applicable to such Eurodollar Loan.  Thereafter, subject to all of
the terms and conditions of this Agreement, the Borrower may then elect to
borrow the principal amount of any Eurodollar Loans from such Lender by means of
Base Rate Loans from such Lender, which Base Rate Loans shall not be made
ratably by the Lenders but only from such affected Lender.
 
Section 9.2 Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, LIBOR.
 
If on or prior to the first day of any Interest Period for any Borrowing of
Eurodollar Loans:
 
(a) the Administrative Agent determines that deposits in U.S.  Dollars (in the
applicable amounts) are not being offered to major banks in the eurodollar
interbank market for such Interest Period, or that by reason of circumstances
affecting the interbank eurodollar market adequate and reasonable means do not
exist for ascertaining the applicable LIBOR, or
 
(b) Lenders having more than 33% percent of the aggregate amount of the
Commitments reasonably determine and so advise the Administrative Agent that
LIBOR as reasonably determined by the Administrative Agent will not adequately
and fairly reflect the cost to such
 
1663651.11-New York Server 7A - MSW
 
50

--------------------------------------------------------------------------------

 
 
Lenders or Lender of funding their or its Eurodollar Loans or Loan for such
Interest Period,
 
then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders or of the relevant Lender to make Eurodollar
Loans shall be suspended.
 
Section 9.3 Increased Costs.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any reserve
requirement reflected in Adjusted LIBOR);
 
(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 9.4 and any changes relating to any Excluded Tax
payable by such Lender); or
 
(iii) impose on any Lender any other condition, cost or expense affecting this
Agreement or Eurodollar Loans made by such Lender hereunder;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount), then upon request of such Lender the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by, such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
 
1663651.11-New York Server 7A - MSW
 
51

--------------------------------------------------------------------------------

 
 
(c) Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be prima facie evidence of such costs absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 9.3 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
Section 9.4 Taxes.
 
(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Credit Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
 
(b) Payment of Other Taxes by the Borrower.  Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority related to its obligations under this Agreement
in accordance with applicable law.
 
(c) Indemnification by the Borrower.  The Borrower severally shall indemnify the
Administrative Agent and each Lender within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) arising in connection with payments made by the Borrower
hereunder or under any other Credit Document paid by the Administrative Agent or
such Lender and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto except to the extent that such penalties,
interest and expenses are attributable to the gross negligence or willful
misconduct of the Administrative Agent or such Lender.  A
 
1663651.11-New York Server 7A - MSW
 
52

--------------------------------------------------------------------------------

 
 
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
 
(d) Evidence of Payments.  Upon the request of the Administrative Agent and as
soon as practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) Status of Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax with respect to payments under any Credit
Document under the law of the jurisdiction in which the Borrower is incorporated
or otherwise organized or any treaty to which such jurisdiction is a party (in
each case such jurisdiction will include the United States if the Borrower is
incorporated or organized in any state thereof or the District of Columbia),
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.
 
Each Lender and Administrative Agent that is a United States person as defined
in Section 7701(a)(30) of the Code (each a “U.S. Lender”) shall provide prior to
or on the Closing Date (or on or prior to the date it becomes a party to this
Agreement) to Borrower and, if applicable, the Administrative Agent, a properly
completed and executed IRS Form W-9 (certifying that such U.S. Lender is
entitled to an exemption from United States backup withholding tax) or any
successor form.  Solely for purposes of this Section 9.4(e), a U.S. Lender shall
not include a Lender or Administrative Agent that may be treated as an exempt
recipient based on the indicators described in Treasury Regulation Section
1.6049-4(c)(1)(ii).  In addition, any Lender, if requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is incorporated or otherwise organized in the United States of America or any
state thereof or the District of Columbia, any Foreign Lender shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so) the following documents, as applicable:
 
1663651.11-New York Server 7A - MSW
 
53

--------------------------------------------------------------------------------

 
 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
 
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
(f) Treatment of Certain Refunds.  If the Administrative Agent or a Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 9.4(f), it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
 
(g) Tax Benefit.  If and to the extent that any Lender is able, in its sole
opinion, to apply or otherwise take advantage of any offsetting tax credit or
other similar tax benefit arising out of or in conjunction with any deduction or
withholding which gives rise to an obligation on the Borrower to pay any
Indemnified Taxes or Other Taxes pursuant to this Section 9.4, then such Lender
shall, to the extent that in its sole opinion it can do so without prejudice to
the retention of the amount of such credit or benefit and
 
1663651.11-New York Server 7A - MSW
 
54

--------------------------------------------------------------------------------

 
 
without any other adverse tax consequences for such Lender, reimburse to the
Borrower at such time as such tax credit or benefit shall have actually been
received by such Lender such amount as such Lender shall, in its sole opinion,
have determined to be attributable to the relevant deduction or withholding and
as will leave such Lender in no better or worse position than it would have been
in if the payment of such Indemnified Taxes or Other Taxes had not been
required.  Nothing in this Section 9.4 shall oblige any Lender to disclose to
the Borrower or any other person any information regarding its tax affairs or
tax computations.
 
Section 9.5 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 9.3, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 9.4, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 9.3 or 9.4, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be materially disadvantageous to such Lender.
 
(b) Replacement of Lenders.  If (i) any Lender requests compensation under
Section 9.3, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 9.4, or (iii) any Lender becomes a Defaulting Lender, then the Borrower
may, at its expense and effort or, in the case of an assignment from a
Defaulting Lender, at the expense of such Defaulting Lender, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.8), all of its interests, rights and
obligations under this Agreement and the related Credit Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:
 
(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.8,
 
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.10) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts),
 
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 9.3 or payments required to be
 
1663651.11-New York Server 7A - MSW
 
55

--------------------------------------------------------------------------------

 
 
made pursuant to Section 9.4, such assignment will result in a reduction in such
compensation or payments thereafter, and
 
(iv) such assignment does not conflict with applicable law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
In the event that a replaced Lender does not execute an Assignment and
Assumption pursuant to Section 11.8 within five (5) Business Days after receipt
by such replaced Lender of notice of replacement pursuant to this Section 9.5(b)
and presentation to such replaced Lender of an Assignment and Assumption
evidencing an assignment pursuant to this Section 9.5(b), the Borrower shall be
entitled (but not obligated) to execute such an Assignment and Assumption on
behalf of such replaced Lender, and any such Assignment and Assumption so
executed by the Borrower, the assignee and the Agent shall be effective for
purposes of this Section 9.5(b) and Section 11.8.
 
Section 9.6 Discretion of Lender as to Manner of Funding.  Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit;
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if each Lender had actually funded and
maintained each Eurodollar Loan through the purchase of deposits in the
eurodollar interbank market having a maturity corresponding to such Loan’s
Interest Period and bearing an interest rate equal to LIBOR for such Interest
Period.
 
SECTION 10.  THE AGENT.

 
Section 10.1 Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints JPMorgan Chase Bank, N.A. as its agent hereunder and under the other
Credit Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Section 10 are solely
for the benefit of the Administrative Agent and the Lenders, and the Borrower
shall have no rights as a third party beneficiary of any of such provisions.
 
Section 10.2 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other
 
1663651.11-New York Server 7A - MSW
 
56

--------------------------------------------------------------------------------

 
 
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
 
Section 10.3 Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Credit Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing,
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the relevant Lenders as shall be expressly
provided for under the circumstances as provided in this Agreement); provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or applicable law.  In
all cases in which this Agreement and the other Credit Documents do not require
the Administrative Agent to take certain actions, the Administrative Agent shall
be fully justified in using its reasonable discretion in failing to take or in
taking any action hereunder and thereunder, and
 
(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for under the
circumstances as provided in this Agreement) or in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default or Event of Default unless and until notice
thereof is given in writing to the Administrative Agent by the Borrower or a
Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants,
 
1663651.11-New York Server 7A - MSW
 
57

--------------------------------------------------------------------------------

 
 
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in this Agreement, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
Section 10.4 Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan that by its terms must be fulfilled to the satisfaction of a Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
Section 10.5 Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Section 10.6 Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower (and so long as no Event
of Default shall have occurred and be continuing, with the consent of the
Borrower), to appoint a successor, which shall be a bank with an office in
Chicago, Illinois or New York, New York, or an Affiliate of any such bank with
an office in Chicago, Illinois, or New York, New York.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may on behalf
of the Lenders appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that
 
1663651.11-New York Server 7A - MSW
 
58

--------------------------------------------------------------------------------

 
 
no such successor is willing to accept such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Credit Documents and (2) all payments,
communications and determinations to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder and
under the other Credit Documents (if not already discharged therefrom as
provided above in this paragraph).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed among the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Section 10.6 and
Section 11.11 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
 
Section 10.7 Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.
 
Section 10.8 No Other Duties, etc.  Anything herein to the contrary
notwithstanding, no Syndication Agent, Documentation Agent, Bookrunner nor Joint
Lead-Arranger listed on the cover page hereof shall have any powers, duties or
responsibilities in such capacity under this Agreement or any of the other
Credit Documents.
 
SECTION 11.  MISCELLANEOUS.

 
Section 11.1 No Waiver of Rights.  No delay or failure on the part of the
Administrative Agent or any Lender or on the part of the holder or holders of
any Note in the exercise of any power or right under any Credit Document shall
operate as a waiver thereof, nor as an acquiescence in any default, nor shall
any single or partial exercise thereof preclude any other or further exercise of
any other power or right.  The rights and remedies hereunder of the
Administrative Agent, the Lenders and the holder or holders of
 
1663651.11-New York Server 7A - MSW
 
59

--------------------------------------------------------------------------------

 
 
any Notes are cumulative to, and not exclusive of, any rights or remedies which
any of them would otherwise have.
 
Section 11.2 Non-Business Day.  Except as otherwise expressly provided in this
Agreement, if any payment of principal or interest on any Loan or of any other
Obligation shall fall due on a day which is not a Business Day, interest or fees
(as applicable) at the rate, if any, such Loan or other Obligation bears for the
period prior to maturity shall continue to accrue on such Obligation from the
stated due date thereof to and including the next succeeding Business Day, on
which the same shall be payable.
 
Section 11.3 Survival of Representations.  All representations and warranties
made herein or in certificates given pursuant hereto shall survive the execution
and delivery of this Agreement and the other Credit Documents, and shall
continue in full force and effect with respect to the date as of which they were
made as long as any credit is in use or available hereunder.
 
Section 11.4 Survival of Indemnities.  All indemnities and all other provisions
relating to reimbursement of the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans, including, but not limited to,
Section 2.10, Section 9.3, Section 9.4 and Section 11.11 hereof, shall survive
the termination of this Agreement and the other Credit Documents and the payment
of the Loans and all other Obligations.
 
Section 11.5 Set-Off; Sharing of Payments.  (a)  Without limitation of any other
rights of the Lenders, if an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Credit Document to such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or any other
Credit Document and although such obligations of the Borrower may be contingent
or unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender or their respective Affiliates may have.  Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
 
(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such
 
1663651.11-New York Server 7A - MSW
 
60

--------------------------------------------------------------------------------

 
 
obligations greater than its Percentage thereof as provided herein, then the
Lender receiving such greater proportion shall notify the Administrative Agent
of such fact and purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that all such payments shall be shared by the Lenders
ratably in accordance with their Percentages and other amounts owing them;
provided that:
 
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
 
(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
Section 11.6 Notices.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone or email (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number as follows:
 
(i) if to the Borrower, to:
 
Northern Illinois Gas Company
1844 Ferry Road; Naperville, IL  60563
Attention:  Treasurer
Fax:  630-983-9328
Telephone No.:  630-388-3195


 
(ii) if to the Administrative Agent, to the address set forth on Part B of
Schedule 4 hereto

 
1663651.11-New York Server 7A - MSW
 
61

--------------------------------------------------------------------------------

 
 
With copies of all such notices to:
 
JPMorgan Chase Bank, N.A.
10 S. Dearborn Street, IL1-0090
Chicago, IL 60603
Attention: Helen D. Davis
Telephone: 312-732-1759
Facsimile: 312-732-1762


 
(iii) if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received.  Notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b) Electronic Communications.  Notices and other communications to the
Administrative Agent and Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Section 2.4(b) if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under Section 2.4(b) by electronic communication.  The
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) Change of Address, Etc.  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
 
1663651.11-New York Server 7A - MSW
 
62

--------------------------------------------------------------------------------

 
 
Section 11.7 Counterparts; Integration; Effectiveness; Electronic Execution.
 
(a) Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 6.1, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement.
 
(b) Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
record keeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
Section 11.8 Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder (except as
permitted under Section 7.11 hereof), without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
1663651.11-New York Server 7A - MSW
 
63

--------------------------------------------------------------------------------

 
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that
 
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loan
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000 (and the
remaining aggregate amount of the Commitment of such assigning Lender shall not
be less than $5,000,000 after giving effect to such assignment), unless each of
the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);
 
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned; and
 
(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
Notwithstanding anything to the contrary in this Section 11.8(b), a Lender may
not assign its Commitment and/or the Loans owing to it to any Competitor except
during the occurrence and continuation of an Event of Default.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s
 
1663651.11-New York Server 7A - MSW
 
64

--------------------------------------------------------------------------------

 
 
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 9.3
and 9.4 with respect to facts and circumstances occurring prior to the effective
date of such assignment.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Chicago, Illinois
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender at any reasonable time upon reasonable prior notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Notwithstanding anything to the contrary in this Section 11.8(d), a
Lender may not sell participations in its Commitment and/or the Loans owing to
it to any Competitor except during the occurrence and continuation of an Event
of Default.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument
shall provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver of the type described in Section
11.9(i) that affects such Participant.  Subject to paragraph (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 9.3 and 9.4 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section.  Each Lender granting a participation under this Section 11.8(d) shall
keep a register, meeting the requirements of Treasury Regulation Section
5f.103-1(c), of each
 
1663651.11-New York Server 7A - MSW
 
65

--------------------------------------------------------------------------------

 
 
participant, specifying such participant’s entitlement to payments of principal
and interest with respect to such participation.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 9.3 and 9.4 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 9.4 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 9.4 as though it were a Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
(g) Certain Funding Arrangements.  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Bank”) may grant to a special purpose
funding vehicle which is an Affiliate of such Bank (a “SPC”) and identified as
such in writing by the Granting Bank to the Administrative Agent and the
Borrower, the option to provide to the Borrower all or any part of any Loan that
such Granting Bank would otherwise be obligated to make to the Borrower pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan and (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Bank shall be obligated to make such Loan pursuant to the terms
hereof.  The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Bank to the same extent, and as if, such Loan were made by such
Granting Bank.  Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Bank).  In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary contained in this Section 11.8(g), any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Bank or to any financial institutions
(consented to by the Borrower and the Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
 
1663651.11-New York Server 7A - MSW
 
66

--------------------------------------------------------------------------------

 
 
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This section may not be amended without the written consent of the SPC.
 
Section 11.9 Amendments.  Any provision of the Credit Documents may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed
by (a) the Borrower, (b) the Required Lenders, and (c) if the rights or duties
of the Administrative Agent are affected thereby, the Administrative Agent;
provided that:
 
(i) no amendment or waiver pursuant to this Section 11.9 shall (A) increase,
decrease or extend any Commitment of any Lender without the consent of such
Lender, (B) require payments of principal or interest on the Loan received by
the Administrative Agent to be made to the Lenders in a manner other than
pro-rata in accordance with each Lender’s then outstanding Loans without the
consent of each Lender or (C) reduce the amount of or postpone any fixed date
for payment of any principal of or interest on any Loan or of any fee or other
Obligation payable hereunder without the consent of each Lender; provided that
the Required Lenders may waive any default interest accruing pursuant to Section
2.8 hereof; and
 
(ii) no amendment or waiver pursuant to this Section 11.9 shall, unless signed
by each Lender, change this Section 11.9, or the definition of Required Lenders,
or affect the number of Lenders required to take any action under the Credit
Documents.
 
Section 11.10 Headings.  Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
 
Section 11.11 Expenses; Indemnity; Waiver.
 
(a) Costs and Expenses.  The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent in accordance with the Fee Letters and the Commitment Letter, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender, including the
reasonable fees, charges and disbursements of one firm counsel for the
Administrative Agent and the Lenders collectively plus one additional counsel
for the Lenders collectively in the event of any conflict of interest and one
separate local counsel for each jurisdiction deemed necessary by the
Administrative Agent, in connection with the enforcement or protection of its
rights in connection with this Agreement and the other Credit Documents,
including its rights under this Section 11.11(a), or in connection
 
1663651.11-New York Server 7A - MSW
 
67

--------------------------------------------------------------------------------

 
 
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
 
(b) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and expenses, including the fees, charges
and disbursements of any counsel for any Indemnitee incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
the transactions contemplated hereby or thereby (including any relating to a
misrepresentation by the Borrower under any Credit Document), (ii) any Loan or
the use of the proceeds therefrom, (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any Property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available (1) to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
its Related Party or (2) to the extent arising from any dispute solely among
Indemnitees other than (a) any losses, claims, damages, liabilities or expenses
involving the Administrative Agent in such capacity and (b) any losses, claims,
damages, liabilities, or expenses involving any act or omission by the Borrower
or any of its Affiliates as determined by a court of competent jurisdiction.
 
(c) Reimbursement by Lenders.  To the extent that the Borrower fails for any
reason to pay within the time set forth in paragraph (e) below any amount
required under paragraph (a) or (b) of this Section 11.11 to be paid to the
Administrative Agent (or any sub-agent thereof) or any Related Party of the
Administrative Agent, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent) or such Related Party, as the case may be, upon
demand such Lender’s Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or against any Related
Party of the Administrative Agent acting for the Administrative Agent (or any
such sub-agent) in connection with such capacity.
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, any claim against
any
 
1663651.11-New York Server 7A - MSW
 
68

--------------------------------------------------------------------------------

 
 
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof, except to the
extent that any such claim shall be based upon the gross negligence or willful
misconduct of any such Indemnitee.  No Indemnitee referred to in paragraph (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby.
 
(e) Payments.  All amounts due under this Section 11.11 shall be payable not
later than 5 days after demand therefor; provided that with respect to the
Borrower, such amount shall automatically become due to the extent an Event of
Default has arisen under Section 8.1(f) or 8.1(g).
 
Section 11.12 Entire Agreement.  The Credit Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior or contemporaneous agreements, whether written or oral, with
respect thereto are superseded thereby.
 
Section 11.13 Governing Law; Jurisdiction; Etc.
 
(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
(b) Submission to Jurisdiction.  The Borrower irrevocably and unconditionally
submits itself and its Property to the nonexclusive jurisdiction of the courts
of the State of New York sitting in the Borough of Manhattan and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Credit Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any other Credit Document shall affect any right that the Administrative
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Credit Document against the Borrower or
its Properties in the courts of any jurisdiction.
 
(c) Waiver of Venue.  The Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection which it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating
 
1663651.11-New York Server 7A - MSW
 
69

--------------------------------------------------------------------------------

 
 
to this Agreement or any other Credit Document in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d) Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.6.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
 
Section 11.14 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 11.15 Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to it, its Affiliates and their respective partners, directors, officers,
employees, agents, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), in which case the Administrative Agent or such
Lenders, as applicable, shall use reasonable efforts, to the extent legally
permitted to do so, to notify the Borrower prior to such disclosure, in any way,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.15, to
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, (g) with the prior
written consent of the Borrower or (h) to the extent such Information (x)
becomes publicly available other than
 
1663651.11-New York Server 7A - MSW
 
70

--------------------------------------------------------------------------------

 
 
as a result of a breach of this Section 11.15 or (y) becomes available to the
Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrower.
 
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower; provided that, in
the case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 11.15 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
Notwithstanding anything herein to the contrary, “Information” shall not
include, and the Administrative Agent and each Lender may disclose to any and
all persons any information with respect to the U.S. federal income tax
treatment and U.S. federal income tax structure of the transactions contemplated
hereby and all materials of any kind (including opinions or other tax analyses)
that are provided to the Administrative Agent or such Lender relating to such
tax treatment and tax structure.
 
Section 11.16 Patriot Act.  As required by federal law or the Administrative
Agent or a Lender’s policies and practices, the Administrative Agent or a Lender
may need to collect certain customer identification information and
documentation in connection with opening or maintaining accounts or establishing
or continuing to provide services.
 
- Remainder of Page Intentionally Left Blank -
[Signature Page Follows]
 
 
1663651.11-New York Server 7A - MSW
 
71

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.




Northern Illinois Gas Company,
an Illinois corporation


By: /s/ DOUGLAS M. RUSCHAU
       Name:  Douglas M. Ruschau
       Title:  Vice President and Treasurer
 


SIGNATURE PAGE TO 364-DAY FACILITY AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 
JPMORGAN CHASE BANK, N. A.,
in its individual capacity as a Lender and as
Administrative Agent
 
By:  /s/ HELEN D. DAVIS
Name:  Helen D. Davis
Title:  Authorized Officer
 
 
SIGNATURE PAGE TO 364-DAY FACILITY AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 


THE ROYAL BANK OF SCOTLAND
PLC




By:  /s/ ANDREW N. TAYLOR
Name:  Andrew N. Taylor
Title:  Vice President




SIGNATURE PAGE TO 364-DAY FACILITY AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 


WELLS FARGO BANK, NATIONAL
ASSOCIATION




By:  /s/ SHAWN YOUNG
Name:  Shawn Young
Title:  Director


 
SIGNATURE PAGE TO 364-DAY FACILITY AGREEMENT
 
1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 
 
 
Bank of America N.A.




By:  /s/ CARLOS MORALES
Name:  Carlos Morales
Title:  Senior Vice President


 
SIGNATURE PAGE TO 364-DAY FACILITY AGREEMENT
 
1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 
 
 
THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD.




By:  /s/ ALAN REITER
Name:  Alan Reiter
Title:  Vice President
 


SIGNATURE PAGE TO 364-DAY FACILITY AGREEMENT
 
 

--------------------------------------------------------------------------------

 


 
THE NORTHERN TRUST COMPANY




By:  /s/ JOHN LASCODY
Name:  John Lascody
Title:  Second Vice President
 


SIGNATURE PAGE TO 364-DAY FACILITY AGREEMENT
 
 

--------------------------------------------------------------------------------

 


 
U.S. BANK NATIONAL ASSOCIATION




By:  /s/ ERIC J. COSGROVE
Name:  Eric J. Cosgrove
Title:  Vice President




SIGNATURE PAGE TO 364-DAY FACILITY AGREEMENT
 
 

--------------------------------------------------------------------------------

 


 
SUNTRUST BANK




By:  /s/ ANDREW JOHNSON
Name:  Andrew Johnson
Title:  Director


 
SIGNATURE PAGE TO 364-DAY FACILITY AGREEMENT
 
 

--------------------------------------------------------------------------------

 


 
BANK HAPOALIM B.M.




By:  /s/ JAMES P. SURLESS                  
Name:  James P. Surless                       
Title:  Vice President
 
By:  /s/ FREDERIC S. BECKER
Name:  Frederic S. Becker
Title:  Senior Vice President
 


SIGNATURE PAGE TO 364-DAY FACILITY AGREEMENT
 
 

--------------------------------------------------------------------------------

 


 
CHANG HWA COMMERCIAL BANK,
LTD., NEW YORK BRANCH




By:  /s/ ERIC Y.S. TSAI
Name:  Eric Y.S. Tsai
Title:  VP & General Manager




SIGNATURE PAGE TO 364-DAY FACILITY AGREEMENT
 
 

--------------------------------------------------------------------------------

 


 
FIRST COMMERCIAL BANK, NEW YORK
BRANCH




By:  /s/ JASON LEE
Name:  Jason Lee
Title:  General Manager
 


SIGNATURE PAGE TO 364-DAY FACILITY AGREEMENT
 
1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 


 
BANK OF COMMUNICATIONS CO.,
LTD., NEW YORK BRANCH




By:  /s/ SHELLEY HE
Name:  Shelley He
Title:  Deputy General Manager


 
SIGNATURE PAGE TO 364-DAY FACILITY AGREEMENT
 
 

--------------------------------------------------------------------------------

 


 
FIFTH THIRD BANK




By:  /s/ KIM PUSZCZEWICZ
Name:  Kim Puszczewicz
Title:  Vice President
 


SIGNATURE PAGE TO 364-DAY FACILITY AGREEMENT
 
 

--------------------------------------------------------------------------------

 


 
MEGA INTERNATIONAL
COMMERCIAL BANK NEW YORK
BRANCH




By:  /s/ LUKE HWANG
Name:  Luke Hwang
Title:  VP & DGM
 


SIGNATURE PAGE TO 364-DAY FACILITY AGREEMENT
 
 

--------------------------------------------------------------------------------

 


SEAWAY BANK AND TRUST
COMPANY




By:  /s/ ARLENE WILLIAMS
Name:  Arlene Williams
Title:  Executive Vice President
 


SIGNATURE PAGE TO 364-DAY FACILITY AGREEMENT
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
PROMISSORY NOTE
 
April 19, 2011
 
FOR VALUE RECEIVED, the undersigned, Northern Illinois Gas Company, an Illinois
corporation (“Borrower”), promises to pay to the order of [_________________]
(the “Lender”), at the principal office of JPMorgan Chase Bank, N.A., in New
York, New York, in accordance with Section 4 of the Credit Agreement, the
aggregate unpaid principal amount of each Loan made by the Lender to Borrower
pursuant to the Credit Agreement (as hereinafter defined) on the date repayment
of such Loan is due, together with interest on the principal amount of each Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Credit Agreement.
 
This Note is one of the Notes referred to in the Credit Agreement dated as of
April 19, 2011, among Northern Illinois Gas Company, JPMorgan Chase Bank, N.A.,
as Administrative Agent and the other financial institutions party thereto (the
“Credit Agreement”), and this Note and the holder hereof are entitled to all the
benefits provided for thereby or referred to therein, to which Credit Agreement
reference is hereby made for a statement thereof.  All defined terms used in
this Note, except terms otherwise defined herein, shall have the same meaning as
in the Credit Agreement.  This Note shall be governed by and construed in
accordance with the laws of the State of New York.
 
The Lender shall record on its books or records or on a schedule attached to
this Note, which is a part hereof, each Loan made by it pursuant to the Credit
Agreement, together with all payments of principal and interest and the
principal balances from time to time outstanding hereon, whether the Loan is a
Base Rate Loan or a Eurodollar Loan, and the interest rate and Interest Period
applicable thereto; provided that prior to the transfer of this Note all such
amounts shall be recorded on a schedule attached to this Note.  The record
thereof, whether shown on such books or records or on a schedule to this Note,
shall be prima facie evidence of the same; provided, however, that the failure
of the Lender to record any of the foregoing or any error in any such record
shall not limit or otherwise affect the obligation of Borrower to repay all
Loans made to it pursuant to the Credit Agreement together with accrued interest
thereon.
 
Prepayments may be made hereon and this Note may be declared due prior to the
expressed maturity hereof, all in the events, on the terms and in the manner as
provided for in the Credit Agreement.
 
- Remainder of Page Intentionally Left Blank -
 
[Signature Page Follows]
 


SIGNATURE PAGE TO 364-DAY FACILITY AGREEMENT
 
1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 




The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
 
NORTHERN ILLINOIS GAS COMPANY,
an Illinois corporation




By: 
__________________________________                                                                
Name: 
________________________________                                                                
Title: 
_________________________________                                                                




1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
COMPLIANCE CERTIFICATE
 
This Compliance Certificate is furnished to JPMorgan Chase Bank, N.A., as
Administrative Agent pursuant to the 364-Day Credit Agreement dated as of April
19, 2011, among Northern Illinois Gas Company, an Illinois corporation (the
“Borrower”), JPMorgan Chase Bank, N.A., as Administrative Agent and the
financial institutions party thereto (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Unless otherwise defined
herein, the terms used in this Compliance Certificate have the meanings ascribed
thereto in the Credit Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.           I am the duly elected or appointed ___________________of the
Borrower;
 
2.           I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower (or, prior to the Merger Effective
Date, Nicor) and its Subsidiaries during the accounting period covered by the
financial statements (which financial statements have been posted on Nicor’s
website on the Internet at www.nicor.com);
 
3.           The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or an Event of Default during or at the end of the accounting period
covered by the Borrower’s financial statements for the year/quarter end (which
financial statements have been posted on Nicor’s website on the Internet at
www.nicor.com) or as of the date of this Certificate, except as set forth below;
and
 
4.           Schedule 1 attached hereto sets forth financial data and
computations evidencing compliance with certain covenants of the Credit
Agreement, all of which data and computations are true, complete and
correct.  All computations are made in accordance with the terms of the Credit
Agreement.
 
Described below are the exceptions, if any, to paragraph 3 listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which the Borrower has taken, is taking, or proposes to take with
respect to each such condition or event:
 
__________________________________________________________________________________________________________________________________________________
__________________________________________________________________________________________________________________________________________________
__________________________________________________________________________________________________________________________________________________




1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 
 
The foregoing certifications, together with the computations set forth in
Schedule 1 hereto are made and delivered this ___________day of __________,
200_.
 
 
 
 
 
SIGNATURE PAGE TO 364-DAY FACILITY AGREEMENT
 
1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 
 


SCHEDULE 1 TO COMPLIANCE CERTIFICATE
 
Compliance Calculations for Credit Agreement
 
CALCULATION AS OF ________  __,200_
 
A.           Leverage Ratio (Section 7.15)
   
1.           Consolidated Net Worth
$ _______________    
 
2.           Consolidated Indebtedness
$ _______________   
 
3.           Capital (Line A1 plus Line A2)
$ _______________   
 
4.           Leverage Ratio
 ________:1.00
(ratio of Line A2 to Line A3 not to exceed 0.70:1.00)
                                                                 

 

 
 
1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  Annex 1 attached hereto is hereby agreed to and incorporated herein
by reference and made a part of this Assignment and Assumption as if set forth
herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Assignment and Assumption
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
 
1.
Assignor: ____________________________________
 

 
2.
Assignee: ____________________________________
 

 
 
    [and is an Affiliate/Approved Fund of [identify Lender]1]

 
3.
Borrower: Northern Illinois Gas Company

 
4.
Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 
 

--------------------------------------------------------------------------------

1
Select as applicable.  

    
1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 
 
5.
Credit Agreement: The Credit Agreement dated as of April [____], 2011 among
Northern Illinois Gas Company, the Lenders parties thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent.

 
6.
Assigned Interest:

 
Amount of Commitment/Loans of Assignor prior to [Effective] [Trade] Date
Amount of Commitment/Loans of Assignee prior to [Effective] [Trade] Date
Amount of Commitment/Loans Assigned
Amount of Commitment/Loans of Assignor after [Effective] [Trade] Date
Amount of Commitment/Loans of Assignee after [Effective] [Trade] Date
$
$
$
$
$

 
[7.
Trade Date: ________________________
]2

 
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR


[NAME OF ASSIGNOR]




By:
________________________________                                                               
Title:






ASSIGNEE


[NAME OF ASSIGNEE]




By:
________________________________                                                               
Title:


 

--------------------------------------------------------------------------------

2
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.  

 
 
1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 
 
[Consented to and]3 Accepted:
 
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
 
By:
________________________________                                                              
Title:
 
[Consented to:]4
 
NORTHERN ILLINOIS GAS COMPANY
 
By:
________________________________                                                                
Title:
 



--------------------------------------------------------------------------------

    
3
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 
4
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 
 
1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1 to Assignment and Assumption
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.
 
1.2           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 7.6 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.
 
     2.           Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor and the Assignee shall make all appropriate adjustments in
 
1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 
 
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 
1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
FORM OF NOTICE OF
BORROWING
 
JPMorgan Chase Bank, N.A., as Administrative Agent
10 S. Dearborn, Floor 7
Mail Code IL1-0010
Chicago, IL 60603
 
 
 
[Date]
 
Attention:  LaTanya Driver
 
Email:  latanya.d.driver@jpmchase.com AND jpm.agency.servicing.4@jpmchase.com
 
Phone:  312-385-7073
 
Fax:  888-292-9533
 
 
Ladies and Gentlemen:
 
The undersigned, Northern Illinois Gas Company, refers to the Credit Agreement,
dated as of April 19, 2011 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
parties thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent for said
Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.4(a) of
the Credit Agreement that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by Section
2.4(a) of the Credit Agreement:
 
(i)           The Business Day of the Proposed Borrowing is _______________,
200_.
 
(ii)           The Proposed Borrowing is [new advance of Loans] [continuation of
existing Loans] [conversion of existing Loans].
 
(iii)           The type of Loan comprising the Proposed Borrowing is [Base Rate
Loans] [Eurodollar Loans].
 
(iv)           The aggregate amount of the Proposed Borrowing is
$_______________.
 
 
1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 

[(v)           The initial Interest Period for each Eurodollar Loans made as
part of the Proposed Borrowing is _____ month[s].]
 
The undersigned hereby certifies that the conditions precedent to such Proposed
Borrowing contained in Section 6 have been satisfied.
 
Very truly yours,


NORTHERN ILLINOIS GAS COMPANY






By:
________________________________                                                                 
Title:
 
 
 
1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1
 
PRICING GRID
 
(in bps)
Debt Rating
(S&P/Moody’s/Fitch)
Commitment Fee
Applicable Margin
(Libor)
Applicable Margin
(Base Rate)
AA/Aa2/AA
5.0
87.5
0.0
AA-/Aa3/AA-
7.5
100.0
0.0
A+/A1/A+
10.0
112.5
12.5
A/A2/A
12.5
125.0
25.0
A-/A3/A-
15.0
137.5
37.5
BBB+/Baa1/BBB+
20.0
150.0
50.0
= or <BBB/Baa2/BBB
25.0
175.0
75.0

 


*
If only two of (i) the long-term credit rating assigned by Fitch Ratings, (ii)
the senior unsecured debt rating assigned by Standard and Poors’ and (iii) the
Long Term Issuer Rating assigned by Moody’s (each, a “Debt Rating”) are assigned
to the Borrower, and the Debt Ratings differ by one level, the applicable rating
will be the higher of the Debt Ratings.  If there are only two Debt Ratings, and
the Borrower is split-rated and the ratings differential is two levels or more,
the Debt Rating one level below the highest level will apply.  If there are two
Debt Ratings on the same level and the third Debt Rating differs, then the third
Debt Rating will be disregarded and the level with two Debt Ratings will apply.
If all three Debt Ratings differ, then the Debt Rating one level below the
highest Debt Rating will apply. If at any time the Borrower does not have any
Debt Rating, the “Equal to or lower than BBB/Baa2/BBB” level will apply;
provided, however, that in such event the Borrower may propose an alternative
rating agency or mechanism in replacement thereof, subject to the written
consent of the Required Lenders.

 
 
1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
 
COMMITMENTS
 
Lender
Total Allocation
JPMorgan Chase Bank, N.A.
$54,000,000
The Royal Bank of Scotland plc
$54,000,000
Wells Fargo Bank, National Association
$54,000,000
Bank of America, N.A.
$40,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$40,000,000
The Northern Trust Company
$40,000,000
U.S. Bank National Association
$40,000,000
SunTrust Bank
$29,800,000
Bank of Hapoalim B.M.
$11,000,000
Chang Hwa Commercial Bank, Ltd., New York Branch
$9,000,000
First Commercial Bank New York Branch
$9,000,000
Bank of Communications Co., Ltd., New York Branch  $6,000,000 Fifth Third Bank
 $6,000,000
Mega International Commercial Bank New York Branch
$4,000,000
Seaway Bank and Trust Company
$3,200,000
Total
$400,000,000

 

 
1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4
 
ADMINISTRATIVE AGENT’S NOTICE AND PAYMENT INFORMATION
 
Part A
 

Bank Name:       JP Morgan Chase Bank, N.A.  ABA/Routing No.:   021000021 
Account Name:  Loan Processing DP  Account No.:     9008113381C3134 
Reference:      NORTHERN ILL GAS CO. 

 
Part B – Notices
 
JPMorgan Chase Bank, N.A.
10 S. Dearborn, Floor 7
Mail Code IL1-0010
Chicago, IL 60603
Attention:  LaTanya Driver
Email:  latanya.d.driver@jpmchase.com AND jpm.agency.servicing.4@jpmchase.com
Phone:  312-385-7073
Fax:  888-292-9533
 
1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.2
 
MATERIAL SUBSIDIARIES
 

     
Description of Subsidiary’s Authorized Capital
Subsidiary Name
State of Origin
Ownership
Stock, if not wholly owned
None.
             



1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.1


MATERIAL INDEBTEDNESS
 
Indebtedness issued pursuant to that certain Supplemental Indenture dated as of
January 25, 2011 to be effective February 1, 2011 (the proceeds of which were
used to repay the Borrower’s 6.625% First Mortgage Bonds which matured February
1, 2011).
 
 
1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.17
 
RESTRICTIONS ON DISTRIBUTIONS AND EXISTING NEGATIVE PLEDGES
 
Refer to (i) Nicor Gas Indenture as defined in Section 1 and (ii) the 3-Year
Facility Agreement as defined in Section 1.
 


 
 
1663651.11-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 
 

